EXHIBIT 10.4

[This Deed of Trust secures present and future advances and readvances]


DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, FINANCING STATEMENT AND
ASSIGNMENT OF LEASES AND RENTS
(NORTH CAROLINA)


THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, FINANCING STATEMENT AND
ASSIGNMENT OF LEASES AND RENTS (NORTH CAROLINA) (this “Security Instrument”) is
given as of October 21, 2015, by GRIFFIN (CONCORD) ESSENTIAL ASSET REIT II, LLC,
a Delaware limited liability company, (“Grantor”), to CHICAGO TITLE INSURANCE
COMPANY (“Trustee”), for the use and benefit of AMERICAN GENERAL LIFE INSURANCE
COMPANY, a Texas corporation (“AGL”), THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY, a Texas corporation (“VALIC”), and THE UNITED STATES LIFE INSURANCE
COMPANY IN THE CITY OF NEW YORK, a New York corporation (“USL”), as co-lenders,
(collectively, “Beneficiary”).
ARTICLE 1
PARTIES, PROPERTY, AND DEFINITIONS
The following terms and references shall have the meanings indicated:
1.1Additional Sums: As defined in Section 9.13.
1.2Arizona Notes: Collectively, (i) that certain Promissory Note made by GC
Phoenix Beardsley TRCW and GC Phoenix Beardsley IPC, payable to the order of AGL
in the original principal amount referenced therein, (ii) that certain
Promissory Note made by GC Phoenix Beardsley TRCW and GC Phoenix Beardsley IPC,
payable to the order of VALIC in the original principal amount referenced
therein, and (iii) that certain Promissory Note made by GC Phoenix Beardsley
TRCW and GC Phoenix Beardsley IPC, payable to the order of USL in the original
principal amount referenced therein, each of even date herewith.
1.3Beneficiary: The Beneficiary named in the introductory paragraph of this
Security Instrument, whose legal address is c/o AIG Investments, 777 South
Figueroa Street, 16th Floor, Los Angeles, California 90017, together with any
future holder of the Note.
1.4Business Day: Any day that is not a Saturday, Sunday or any other day on
which national banks in New York, New York are not open for business.
1.5Cash Collateral Agreement: That certain Cash Collateral Agreement of even
date herewith among Grantor and Beneficiary, and acknowledged and agreed to by
the “Servicer” referenced therein, as the same may be amended, modified, amended
and restated, replaced or supplemented from time to time.
1.6Certificate Concerning Governing Documents: That certain Certificate
Concerning Governing Documents of even date herewith made by Grantor and
Guarantor to Beneficiary.
1.7Change in Control: means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Guarantor; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Guarantor by Persons who were neither (i) nominated by the board of
directors of Guarantor nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of Guarantor by any Person or group;
or (d) the replacement, removal or resignation of Griffin Capital Corporation or
an Affiliate thereof as asset manager and advisor to the Operating Partnership
and Guarantor except as hereinafter permitted, provided, however, that if the
board of directors of the Guarantor decides (in accordance with their fiduciary
responsibility under applicable law) to cause the Guarantor to terminate the
Advisory Agreement with Griffin Capital Essential Asset Advisor II, LLC
(“Advisor”), Grantor shall provide written notice to Beneficiary of such
termination and shall obtain the prior written consent of Beneficiary prior to
the board selecting a successor advisor for the Guarantor, which successor
advisor shall be reasonably acceptable to Beneficiary. Grantor shall submit or
shall cause the Guarantor to submit a request for approval of the successor
advisor within sixty (60) days of the termination of Advisor or any previously
approved successor advisor to Advisor.
1.8Chattels: All goods, fixtures, inventory, equipment, building and other
materials, supplies, and other tangible personal property of every nature,
whether now owned or hereafter acquired by Grantor, used, intended for use, or
reasonably required in the construction, development, or operation of the
Property, together with all accessions thereto, replacements and substitutions
therefor, and proceeds thereof.
1.9Controlling Persons: Collectively, (a) if Grantor is a partnership or joint
venture, all general partners or joint venturers of Grantor, (b) Guarantor, (c)
GC Member, (d) any other party directly or indirectly liable for payment of the
Secured Obligations, whether as maker, endorser, guarantor, surety, general
partner, or otherwise, and (e) any successor to any of the foregoing.




--------------------------------------------------------------------------------




1.10Default: Any matter which, with the giving of notice, passage of time, or
both, would constitute an Event of Default.
1.11Environmental Indemnity Agreement: That certain Environmental Indemnity
Agreement of even date herewith made by Grantor and Guarantor for the benefit of
Beneficiary, and the other indemnitees named therein, as the same may be
amended, modified, amended and restated, replaced or supplemented from time to
time.
1.12ERISA: The Employee Retirement Income Security Act of 1974, as amended,
together with all rules and regulations issued thereunder.
1.13Event of Default: As defined in Article 6.
1.14GC Member: Shall mean Griffin (Concord) Member Essential Asset REIT II, LLC,
a Delaware limited liability company.
1.15Grantor: The Grantor named in the introductory paragraph of this Security
Instrument (Secretary of State File No. 5697712), whose legal address is 1520 E.
Grand Avenue, El Segundo, California 90245.
1.16Guarantor: Griffin Capital Essential Asset REIT II, Inc., a Maryland
corporation.
1.17Guaranty Agreement: That certain Recourse Carve Out Guaranty Agreement of
even date herewith made by Guarantor for the benefit of Beneficiary, as the same
may be amended, modified, amended and restated, replaced or supplemented from
time to time.
1.18Insurance Agreement: That certain Agreement Concerning Insurance
Requirements of even date herewith executed by Grantor for the benefit of
Beneficiary, as the same may be amended, modified, amended and restated,
replaced or supplemented from time to time.
1.19Interest: As defined in Section 10.6.
1.21Intangible Personalty: All of Grantor’s right, title and interest in and to
the following: the right to use all trademarks and trade names and symbols or
logos used in connection therewith, or any modifications or variations thereof,
in connection with the operation of the improvements existing or to be
constructed on the Property, together with all accounts, deposit accounts,
letter of credit rights, investment property, monies in the possession of
Beneficiary (including, without limitation, proceeds from insurance, retainages
and deposits for taxes and insurance), Permits, contract rights (including,
without limitation, rights to receive insurance proceeds) and general
intangibles (whether now owned or hereafter acquired, and including proceeds
thereof) relating to or arising from Grantor’s ownership, use, operation,
leasing, or sale of all or any part of the Property, specifically including but
in no way limited to any right which Grantor may have or acquire to transfer any
development rights from the Property to other real property, and any development
rights which may be so transferred.
1.22Lease Certificate: That certain Certificate Concerning Leases and Financial
Condition of even date herewith made by Grantor to Beneficiary concerning Leases
and financial condition of the Property.
1.23Leases: Any and all leases, subleases and other agreements under the terms
of which any person other than Grantor has or acquires any right to occupy or
use the Property, or any part thereof, as the same may be amended, modified,
amended and restated, replaced or supplemented from time to time.
1.24Letter of Credit Agreement: Any Agreement Concerning Letter of Credit
entered into pursuant to the Vacancy Risk Agreement, in the form attached as an
exhibit to the Vacancy Risk Agreement.
1.25Limited Recourse Secured Guaranty Agreement: That certain Limited Recourse
Secured Guaranty Agreement of even date herewith, given by GC Member and the
Other Holding Companies in favor of Beneficiary.
1.26Loan: The loan from Beneficiary to Grantor evidenced by the Note.
1.27Loan Documents: The Note, all of the deeds of trust, mortgages and other
instruments and documents securing or executed and delivered in connection with
the Note, including this Security Instrument, the Insurance Agreement, the
Environmental Indemnity Agreement, the Guaranty Agreement, the Cash Collateral
Agreement, the TI/LC Reserve Agreement, the Letter of Credit Agreement, the
Partial Release Agreement, the Vacancy Risk Agreement, the Certificate
Concerning Governing Documents, the Lease Certificate, the Subordination of
Management Agreement, the Pledge and Security Agreement, the Limited Recourse
Secured Guaranty Agreement, the Other Second Security Instruments, the Other
Limited Recourse Secured Guaranty Agreements, the Receipt and Agreement, and
each of the other documents executed or delivered in connection with the
transaction pursuant to which the Note has been executed and delivered. The term
“Loan Documents” also includes all amendments, modifications, amendments and
restatements, supplements, extensions, renewals, and replacements of each
document referred to above.
1.28Nevada Notes: Collectively, (i) that certain Promissory Note made by GC Las
Vegas Grier, payable to the order of AGL in the original principal amount
referenced therein, that certain Promissory Note made by GC Las Vegas Grier,
payable to the order of VALIC in the original principal amount referenced
therein and (iii) that certain Promissory Note made by GC Las Vegas Grier,
payable to the order of USL in the original principal amount referenced therein,
each of even date herewith.




--------------------------------------------------------------------------------




1.29Note: Collectively, (i) Grantor’s promissory note of even date herewith,
payable to the order of AGL in the principal face amount of $2,052,600.00 (the
“AGL Note”), (ii) Grantor’s promissory note of even date herewith, payable to
the order of VALIC in the principal face amount of $831,600.00 (the “VALIC
Note”), and (iii) Grantor’s promissory note of even date herewith, payable to
the order of USL in the principal face amount of $415,800.00 (the “USL Note”)
(and in the aggregate collective amount of $3,300,000), together with all
renewals, extensions and modifications of such promissory notes, as the same may
be amended, modified, amended and restated, replaced or supplemented from time
to time. The AGL Note, the USL Note and the VALIC Note are also sometimes
referred collectively herein as the “Notes.” All terms and provisions of the
Notes are incorporated by this reference in this Security Instrument.
1.30OC Lease: That certain Lease dated September 2, 1999, made by and between
Owens Corning Sales, LLC, as tenant, and Bedford Village S.A., a Panama
corporation, as original landlord and predecessor-in-interest to Grantor, as
current landlord, as the same may be amended, modified, amended and restated,
replaced or supplemented from time to time.
1.31OC Tenant: Shall mean the tenant under the OC Lease.
1.32Ohio Notes: Collectively, (i) that certain Promissory Note made by GC
Columbus, payable to the order of AGL in the original principal amount
referenced therein, and (ii) that certain Promissory Note made by GC Columbus,
payable to the order of VALIC in the original principal amount referenced
therein (iii) that certain Promissory Note made by GC Columbus, payable to the
order of USL in the original principal amount referenced therein, each of even
date herewith.
1.33Operating Partnership: means Griffin Capital Essential Asset Operating
Partnership, L.P., a Delaware limited partnership.
1.34Other Borrowers: Collectively, Griffin (Mechanicsburg) Essential Asset REIT
II, LLC, a Delaware limited liability company (“GC Mechanicsburg”), Griffin
(Columbus) Essential Asset REIT II, LLC, a Delaware limited liability company
(“GC Columbus”), Griffin (Houston Westgate II) Essential Asset REIT II, LLC, a
Delaware limited liability company (“GC Houston Westgate II”), Griffin (Phoenix
Beardsley TRCW) Essential Asset REIT II, LLC, a Delaware limited liability
company (“GC Phoenix Beardsley TRCW”), Griffin (Phoenix Beardsley IPC) Essential
Asset REIT II, LLC, a Delaware limited liability company (“GC Phoenix Beardsley
IPC”) and Griffin (Las Vegas Grier) Essential Asset REIT II, LLC, a Delaware
limited liability company (“GC Las Vegas Grier”).
1.35Other First Security Instruments: Collectively, (i) a First Open-End
Mortgage, Security Agreement, Fixture Filing, and Assignment of Leases and Rents
(Pennsylvania) executed by GC Mechanicsburg for the benefit of Beneficiary to
secure the Loan; (ii) a First Open-End Mortgage, Security Agreement, Fixture
Filing, and Assignment of Leases and Rents (Ohio) executed by GC Columbus for
the benefit of Beneficiary to secure the Loan; (iii) a First Deed of Trust,
Security Agreement, Fixture Filing, and Assignment of Leases and Rents (Texas)
executed by GC Houston Westgate II for the benefit of Beneficiary to secure the
Loan; (iv) a First Deed of Trust, Security Agreement, Fixture Filing, and
Assignment of Leases and Rents (Arizona) executed by GC Phoenix Beardsley TRCW
and GC Phoenix Beardsley IPC for the benefit of Beneficiary to secure the Loan
and (v) First Deed of Trust, Security Agreement, Fixture Filing, and Assignment
of Leases and Rents (Nevada) executed by GC Las Vegas Grier for the benefit of
Beneficiary to secure the Loan.
1.36Other Holding Companies: Collectively, GRIFFIN (MECHANICSBURG) MEMBER
ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability company, GRIFFIN
(COLUMBUS) MEMBER ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability
company, GRIFFIN (HOUSTON WESTGATE II) MEMBER ESSENTIAL ASSET REIT II, LLC, a
Delaware limited liability company, GRIFFIN (LAS VEGAS GRIER) MEMBER ESSENTIAL
ASSET REIT II, LLC, a Delaware limited liability company, GRIFFIN (PHOENIX
BEARDSLEY TRCW) MEMBER ESSENTIAL ASSET REIT II, LLC, a Delaware limited
liability company, and GRIFFIN (PHOENIX BEARDSLEY IPC) MEMBER ESSENTIAL ASSET
REIT II, LLC, a Delaware limited liability company.
1.37Other Loan Documents: Collectively, (i) the Other Notes, (ii) the Other
First Security Instruments; and any and all other “Loan Documents” as such term
is defined in the Other First Security Instruments.
1.38Other Loan Guaranty Documents: Collectively, (i) Non-Recourse Secured
Guaranty Agreement (North Carolina Property Owner as Guarantor), of even date
herewith, given by Grantor, as guarantor, in favor of Beneficiary, as lender
under the Other Loans, and (ii) that certain Second Deed of Trust, Security
Agreement, Fixture Filing and Assignment of Leases and Rents Securing Guaranty
of even date herewith, given by Grantor in favor of Beneficiary as security for
such Limited Recourse Secured Guaranty Agreement.
1.39Other Loans: Collectively (i) the $6,070,000 loan to GC Mechanicsburg
evidenced by the Pennsylvania Notes, (ii) the $10,320,000 loan to GC Columbus
evidenced by the Ohio Notes, (iii) the $34,200,000 loan to GC Houston Westgate
II evidenced by the Texas Notes, (iv) the $54,900,000 loan to GC Phoenix
Beardsley TRCW and GC Phoenix Beardsley IPC evidenced by the Arizona Notes and
(v) the $18,180,000 loan to GC Las Vegas Grier evidenced by the Nevada Notes.




--------------------------------------------------------------------------------




1.40Other Limited Recourse Secured Guaranty Agreements: Those certain Limited
Recourse Secured Guaranty Agreements, of even date herewith, given by each of
the Other Borrowers in favor of Beneficiary as “Lender” under the Other Loans.
1.41Other Notes: Collectively, the Pennsylvania Notes, the Ohio Notes, the Texas
Notes, the Nevada Notes and the Arizona Notes.
1.42Other Property: Shall mean the “Property” as defined in the Other First
Security Instruments from time to time.
1.43Other Second Security Instruments: Collectively, (i) a Second Mortgage,
Security Agreement, Fixture Filing, and Assignment of Leases and Rents Securing
Guaranty (Pennsylvania) executed by GC Mechanicsburg for the benefit of
Beneficiary to secure the Loan; (ii) a Second Mortgage, Security Agreement,
Fixture Filing, and Assignment of Leases and Rents Securing Guaranty (Ohio)
executed by GC Columbus for the benefit of Beneficiary to secure the Loan (iii)
a Second Deed of Trust, Security Agreement, Fixture Filing, and Assignment of
Leases and Rents Securing Guaranty (Texas) executed by GC Houston Westgate II
for the benefit of Beneficiary to secure the Loan; (iv) a Second Deed of Trust,
Security Agreement, Fixture Filing, and Assignment of Leases and Rents Securing
Guaranty (Arizona) executed by GC Phoenix Beardsley TRCW and GC Phoenix
Beardsley IPC for the benefit of Beneficiary to secure the Loan and (v) a Second
Deed of Trust, Security Agreement, Fixture Filing, and Assignment of Leases and
Rents Securing Guaranty (Nevada) executed by GC Las Vegas Grier for the benefit
of Beneficiary to secure the Loan.
1.44Partial Release Agreement: That certain Partial Release Agreement, of even
date herewith, made by Grantor, the Other Borrowers and Beneficiary.
1.45Pennsylvania Notes: Collectively, (i) that certain Promissory Note made by
GC Mechanicsburg, payable to the order of AGL in the original principal amount
referenced therein, that certain Promissory Note made by GC Mechanicsburg,
payable to the order of VALIC in the original principal amount referenced
therein and (iii) that certain Promissory Note made by GC Mechanicsburg, payable
to the order of USL in the original principal amount referenced therein, each of
even date herewith.
1.46Permits: All permits, licenses, certificates and authorizations necessary
for the beneficial development, ownership, use, occupancy, operation and
maintenance of the Property.
1.47Permitted Exceptions: The matters (excluding matters of survey) set forth in
Schedule B-I of the title insurance policy insuring the lien created by this
Security Instrument, in form and substance satisfactory to, and accepted by,
Beneficiary, that Grantor has caused to be delivered to Beneficiary in
connection with the Loan.
1.48Person: means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
1.49Pledge and Security Agreement: Shall mean that certain Pledge and Security
Agreement - Limited Liability Company Interests of even date herewith, given by
GC Member and the Other Holding Companies, in favor of Beneficiary.
1.50Property: The tract or tracts of land and easement parcels described in
Exhibit A attached hereto, together with Grantor’s entire right, title and
interest in and to the following:
(a)All buildings, structures, and improvements now or hereafter located on such
tract or tracts, as well as all rights-of-way, easements, and other
appurtenances thereto;
(b)All of Grantor’s right, title and interest in and to any land lying between
the boundaries of such tract or tracts and the center line of any adjacent
street, road, avenue, or alley, whether opened or proposed;
(c)All of the rents, income, receipts, revenues, issues and profits of and from
such tract or tracts and improvements;
(d)All (i) water and water rights (whether decreed or undecreed, tributary,
nontributary or not nontributary, surface or underground, or appropriated or
unappropriated); (ii) ditches and ditch rights; (iii) spring and spring rights;
(iv) reservoir and reservoir rights; and (v) shares of stock in water, ditch and
canal companies and all other evidence of such rights, which are now owned or
hereafter acquired by Grantor and which are appurtenant to or which have been
used in connection with such tract or tracts or improvements;
(e)All of Grantor’s right, title and interest in and to all minerals, crops,
timber, trees, shrubs, flowers, and landscaping features now or hereafter
located on, under or above such tract or tracts;
(f)All machinery, apparatus, equipment, fittings, chattels, fixtures (whether
actually or constructively attached, and including all trade, domestic, and
ornamental fixtures) now or hereafter located in, upon, or under such tract or
tracts or improvements and used or usable in connection with any present or
future operation thereof, including but not limited to all heating,
air-conditioning, freezing, lighting, laundry, incinerating and power equipment;
engines; pipes; pumps; tanks; motors; conduits; switchboards; plumbing, lifting,
cleaning, fire prevention, fire extinguishing, refrigerating, ventilating,
cooking, and communications apparatus; boilers, water heaters, ranges, furnaces,
and burners; appliances; vacuum




--------------------------------------------------------------------------------




cleaning systems; elevators; escalators; shades; awnings; screens; storm doors
and windows; stoves; refrigerators; attached cabinets; partitions; ducts and
compressors; rugs and carpets; draperies; and all additions thereto and
replacements therefor;
(g)All development rights associated with such tract or tracts, whether
previously or subsequently transferred to such tract or tracts from other real
property or now or hereafter susceptible of transfer from such tract or tracts
to other real property; and all rights as a “declarant”, “architectural
committee” or similar party under any declaration, covenants conditions and
restrictions, or similar instrument or agreement;
(h)All awards and payments, including interest thereon, resulting from the
exercise of any right of eminent domain or any other public or private taking
of, injury to, or decrease in the value of, any of such property; and
(i)All other and greater rights and interests of every nature in such tract or
tracts and in the possession or use thereof and income therefrom, whether now
owned or subsequently acquired by Grantor.
1.51Receipt and Agreement: That certain Receipt and Agreement entered into by
Grantor, Trustee and Beneficiary, dated as of the date hereof.
1.52Secured Obligations: All present and future obligations of Grantor to
Beneficiary evidenced by or contained in the Note, the Environmental Indemnity
Agreement, this Security Instrument and all other Loan Documents, whether stated
in the form of promises, covenants, representations, warranties, conditions, or
prohibitions or in any other form, whether absolute or contingent, direct or
indirect, joint, several or independent, now outstanding or owing or which may
hereafter be existing or incurred, arising by operation of law or otherwise, due
or to become due under the Loan Documents, or in any way secured by the Property
or any other collateral now or hereafter provided to Beneficiary as collateral
for the Loan. If the maturity of the Note secured by this Security Instrument is
accelerated, the Secured Obligations shall include an amount equal to any
prepayment premium which would be payable under the terms of the Note as if the
Note were prepaid in full on the date of the acceleration. If under the terms of
the Note no voluntary prepayment would be permissible on the date of such
acceleration, then the prepayment fee or premium to be included in the Secured
Obligations shall be equal to one hundred fifty percent (150%) of the highest
prepayment fee or premium set forth in the Note, calculated as of the date of
such acceleration, as if prepayment were permitted on such date.
1.53State: The State in which the Property is located.
1.54Subordination of Management Agreement: That certain Consent, Subordination
and Recognition Agreement (Management Agreement) dated as of the date hereof, by
and among Grantor, Beneficiary and the Property Manager (as such term is defined
in Section 4.23 hereof) of the Property.
1.55Texas Notes: Collectively, (i) that certain Promissory Note made by GC
Houston Westgate II, payable to the order of AGL in the original principal
amount referenced therein, (ii) that certain Promissory Note made by GC Houston
Westgate II, payable to the order of VALIC in the original principal amount
referenced therein, and (iii) that certain Promissory Note made by GC Houston
Westgate II, payable to the order of USL in the original principal amount
referenced therein, each of even date herewith.
1.56TI/LC Reserve Agreement: Any Tenant Improvement Cost and Leasing Commission
Reserve Agreement that is entered into pursuant to the Vacancy Risk Agreement,
in the form attached as an exhibit to the Vacancy Risk Agreement.
1.57Trustee: The Trustee named in the introductory paragraph of this Security
Instrument, whose address is 200 South Tryon Street, Suite 800, Charlotte, North
Carolina 28202.
1.58Vacancy Risk Agreement: That certain Vacancy Risk Agreement, dated as of the
date hereof, made by Grantor, the Other Borrowers, and Beneficiary and
acknowledged and agreed to by the “Servicer” referenced therein, as the same may
be amended, modified, amended and restated, replaced or supplemented from time
to time.
ARTICLE 2
GRANTING CLAUSE
2.1Grant to Trustee. As security for the Secured Obligations, Grantor hereby
grants, bargains, sells, warrants and conveys the Property to Trustee, in trust,
with power of sale, for the use and benefit of Beneficiary, and subject to all
provisions hereof. TO HAVE AND TO HOLD the Property and the rights and
privileges hereby transferred or hypothecated unto Trustee, its permitted
successors and assigns forever, for the uses and purposes set forth herein,
until the Secured Obligations shall have been indefeasibly performed and paid in
full in cash, at which time these presents and the estate hereby granted shall
cease, terminate and be void and the Property shall be re-conveyed to Trustor or
the title thereto shall be re-vested according to the provisions of law.
2.2Security Interest to Beneficiary. As additional security for the Secured
Obligations, Grantor hereby grants to Beneficiary a security interest in the
Property, Chattels and Intangible Personalty. To the extent any of the Property,
Chattels or Intangible Personalty may be or have been acquired with funds
advanced by Beneficiary under the Loan Documents, this security interest is a
purchase money security interest. This Security Instrument constitutes a
security agreement under the Uniform Commercial Code of the State (the “Code”)
with respect to any part of the Property, Chattels and Intangible Personalty
that may or might now




--------------------------------------------------------------------------------




or hereafter be or be deemed to be personal property, fixtures or property other
than real estate (all collectively hereinafter called “Collateral”); all of the
terms, provisions, conditions and agreements contained in this Security
Instrument pertain and apply to the Collateral as fully and to the same extent
as to any other property comprising the Property, and the following provisions
of this Section shall not limit the generality or applicability of any other
provisions of this Security Instrument but shall be in addition thereto:
(a)The Collateral shall be used by Grantor solely for business purposes, and all
Collateral (other than the Intangible Personalty) shall be installed upon the
real estate comprising part of the Property for Grantor’s own use or as the
equipment and furnishings furnished by Grantor, as landlord, to tenants of the
Property;
(b)Subject to Section 5.7 below, the Collateral (other than the Intangible
Personalty) shall be kept at the real estate comprising a part of the Property,
and shall not be removed therefrom without the consent of Beneficiary (being the
Secured Party as that term is used in the Code); and the Collateral (other than
the Intangible Personalty) may be affixed to such real estate but shall not be
affixed to any other real estate;
(c)No financing statement covering any of the Collateral or any proceeds thereof
is on file in any public office; and Grantor will, at its cost and expense, upon
demand, furnish to Beneficiary such further information and will execute and
deliver to Beneficiary such financing statements and other documents in form
satisfactory to Beneficiary and will do all such acts and things as Beneficiary
may at any time or from time to time reasonably request or as may be necessary
or appropriate to establish and maintain a perfected first-priority security
interest in the Collateral as security for the Secured Obligations, subject to
no adverse liens or encumbrances; and Beneficiary is hereby authorized to
execute and/or to file any such financing statements or other documents; and
Grantor will pay the cost of filing the same or filing or recording such
financing statements or other documents and this instrument in all public
offices wherever filing or recording is deemed by Beneficiary to be necessary or
desirable;
(d)The terms and provisions contained in this Section and in Section 7.6 of this
Security Instrument shall, unless the context otherwise requires, have the
meanings and be construed as provided in the Code; and
(e)This Security Instrument constitutes a financing statement under the Code
with respect to the Collateral. As such, this Security Instrument covers all
items of the Collateral that are or are to become fixtures. The filing of this
Security Instrument in the real estate records of the county where the Property
is located shall constitute a fixture filing in accordance with the Code.
Information concerning the security interests created hereby may be obtained at
the addresses set forth in Article 1 of this Security Instrument. Grantor is the
“Debtor” and Beneficiary is the “Secured Party” (as those terms are defined and
used in the Code) insofar as this Security Instrument constitutes a financing
statement.


ARTICLE 3
GRANTOR’S REPRESENTATIONS AND WARRANTIES
3.1Warranty of Title. Grantor represents and warrants to Beneficiary that:
(a)Grantor has good and marketable fee simple title to the Property, and such
fee simple title is free and clear of all liens, encumbrances, security
interests and other claims whatsoever, subject only to the Permitted Exceptions;
(b)Grantor is the sole and absolute owner of the Chattels and the Intangible
Personalty, free and clear of all liens, encumbrances, security interests and
other claims whatsoever, subject only to the Permitted Exceptions;
(c)This Security Instrument is a valid and enforceable first lien and security
interest on the Property, Chattels and Intangible Personalty, subject only to
the Permitted Exceptions; and
(d)Subject to the Permitted Exceptions, Grantor, for itself and its successors
and assigns, hereby agrees to warrant and forever defend, all and singular all
of the Property and property interests granted and conveyed pursuant to this
Security Instrument, against every person whomsoever lawfully claiming, or to
claim, the same or any part thereof.
The representations, warranties and covenants contained in this Section 3.1
shall survive foreclosure of this Security Instrument, and shall inure to the
benefit of and be enforceable by any person who may acquire title to the
Property, the Chattels, or the Intangible Personalty pursuant to any such
foreclosure.
3.2Due Authorization. If Grantor is other than a natural person, then each
individual who executes this document on behalf of Grantor represents and
warrants to Beneficiary that such execution has been duly authorized by all
necessary corporate, partnership, limited liability company or other action on
the part of Grantor. Grantor represents that Grantor has obtained all consents
and approvals required in connection with the execution, delivery and
performance of this Security Instrument.




--------------------------------------------------------------------------------




3.3Other Representations and Warranties. Grantor represents and warrants to
Beneficiary of the date hereof, as follows:
(a)Grantor is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware. Grantor is duly
authorized to transact business in and is in good standing under the laws of the
State of North Carolina. The sole Controlling Persons of Grantor are Guarantor,
and GC Member;
(b)The execution, delivery and performance by Grantor of the Loan Documents are
within Grantor’s power and authority and have been duly authorized by all
necessary action;
(c)This Security Instrument is, and each other Loan Document to which Grantor or
Guarantor is a party will, when delivered hereunder, be valid and binding
obligations of Grantor and Guarantor enforceable against Grantor and Guarantor
in accordance with their respective terms, except as limited by equitable
principles and bankruptcy, insolvency and similar laws affecting creditors’
rights;
(d)The execution, delivery and performance by Grantor and Guarantor of the Loan
Documents will not contravene any contractual or other restriction binding on or
affecting Grantor or any Controlling Person and will not result in or require
the creation of any lien, security interest, other charge or encumbrance (other
than pursuant to the Loan Documents) upon or with respect to any of its
properties;
(e)The execution, delivery and performance by Grantor and Guarantor of the Loan
Documents does not violate or contravene any applicable law;
(f)No authorization, approval, consent or other action by, and no notice to or
filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by Grantor and Guarantor of any
of the Loan Documents or the effectiveness of any assignment of any of Grantor’s
rights and interests of any kind to Beneficiary;
(g)No part of the Property, Chattels, or Intangible Personalty is in the hands
of a receiver, no application for a receiver is pending with respect to any
portion of the Property, Chattels, or Intangible Personalty, and no part of the
Property, Chattels, or Intangible Personalty is subject to any foreclosure or
similar proceeding;
(h)Neither Grantor nor any Controlling Person has made any assignment for the
benefit of creditors, nor has Grantor or any Controlling Person filed, or had
filed against it, any petition in bankruptcy;
(i)There is no pending or, to the best of Grantor’s knowledge, threatened,
litigation, action, proceeding or investigation, including, without limitation,
any condemnation proceeding, against Grantor, any Controlling Person or the
Property before any court, governmental or quasi-governmental, arbitrator or
other authority;
(j)Grantor is a “non-foreign person” within the meaning of Sections 1445 and
7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder;
(k)Access to and egress from the Property are available and provided by public
streets, or valid easements appurtenant thereto and Grantor has no knowledge of
any federal, state, county, municipal or other governmental plans to change the
highway or road system in the vicinity of the Property or to restrict or change
access from any such highway or road to the Property;
(l)All public utility services necessary for the operation of all improvements
constituting part of the Property for their intended purposes are available at
the boundaries of the land constituting part of the Property, including water
supply, storm and sanitary sewer facilities, and natural gas, electric,
telephone and cable television facilities;
(m)The Property is located in a zoning district designated “I-2 General
Industrial” District by the City of Concord, North Carolina. Such designation
permits the development, use and operation of the Property as it is currently
operated as a permitted, and not as a non-conforming use. The Property complies
in all respects with all zoning ordinances, regulations, requirements,
conditions and restrictions, including but not limited to deed restrictions and
restrictive covenants, applicable to the Property;
(n)There are no special or other assessments for public improvements or
otherwise now affecting the Property, nor does Grantor know of any pending or
threatened special assessments affecting the Property or any contemplated
improvements affecting the Property that may result in special assessments.
There are no tax abatements or exceptions affecting the Property;
(o)Grantor and each Controlling Person has filed all tax returns it is required
to have filed, and has paid all taxes as shown on such returns or on any
assessment received pertaining to the Property;
(p)Grantor has not received any written notice from any governmental body having
jurisdiction over any part of the Property as to any violation of any applicable
law, or any notice from any insurance company or inspection or rating




--------------------------------------------------------------------------------




bureau setting forth any requirements as a condition to the continuation of any
insurance coverage on or with respect to the Property or the continuation
thereof at premium rates existing at present which have not been remedied or
satisfied;
(q)Neither Grantor nor any Controlling Person is in default, in any manner which
would adversely affect its properties, assets, operations or condition
(financial or otherwise), in the performance, observance or fulfillment of any
of the obligations, covenants or conditions set forth in any agreement or
instrument to which it is a party or by which it or any of its properties,
assets or revenues are bound;
(r)Except as set forth in the Lease Certificate, there are no occupancy rights
(written or oral), Leases or tenancies presently affecting any part of the
Property. The Lease Certificate contains a true and correct description of all
Leases presently affecting the Property. No written or oral agreements or
understandings exist between Grantor and the tenants under the Leases described
in the Lease Certificate that grant such tenants any rights greater than those
described in the Lease Certificate or that are in any way inconsistent with the
rights described in the Lease Certificate;
(s)There are no options to purchase, purchase contracts or other similar
agreements of any type (written or oral) presently affecting any part of the
Property;
(t)There exists no brokerage agreement with respect to the purchase of any part
of the Property;
(u)Except as otherwise disclosed to Beneficiary in writing prior to the date
hereof, (i) there are no contracts presently affecting the Property
(“Contracts”) having a term in excess of one hundred eighty (180) days or not
terminable by Grantor (without penalty) on thirty (30) days’ notice; (ii)
Grantor has heretofore delivered to Beneficiary true and correct copies of each
of the Contracts together with all amendments thereto; (iii) Grantor is not in
default of any obligations under any of the Contracts; and (iv) the Contracts
represent the complete agreement between Grantor and such other parties as to
the services to be performed or materials to be provided thereunder and the
compensation to be paid for such services or materials, as applicable, and
except as otherwise disclosed herein, such other parties possess no unsatisfied
claims against Grantor. Grantor is not in default under any of the Contracts and
no event has occurred which, with the passing of time or the giving of notice,
or both, would constitute a default under any of the Contracts;
(v)Grantor or its tenants have obtained all Permits necessary for the operation,
use, ownership, development, occupancy and maintenance of the Property as it is
currently being operated. None of the Permits has been suspended or revoked, and
all of the Permits are in full force and effect and are fully paid for, and
Grantor has made or will make application for renewals of any of the Permits
prior to the expiration thereof;
(w)All insurance policies held by Grantor relating to or affecting the Property
are in full force and effect and shall remain in full force and effect until all
Secured Obligations are satisfied. Grantor has not received any notice of
default or notice terminating or threatening to terminate any such insurance
policies. Grantor has made or will make application for renewals of any of such
insurance policies prior to the expiration thereof;
(x)Grantor currently complies with ERISA. Neither the making of the Loan nor the
exercise by Beneficiary of any of its rights under the Loan Documents
constitutes or will constitute a non-exempt, prohibited transaction under ERISA;
and
(y)Grantor’s exact legal name is correctly set out in the introductory paragraph
of this Security Instrument. Grantor’s Secretary of State File Number is
correctly set forth in the definition of “Grantor” set forth in Article 1
hereof. Grantor’s location (as such term is used in Section 5.8 hereof) is the
State of Delaware.
3.4Continuing Effect. Grantor shall be liable to Beneficiary for any damage
suffered by Beneficiary if any of the foregoing representations are inaccurate
as of the date hereof, regardless when such inaccuracy may be discovered by, or
result in harm to, Beneficiary. Grantor further represents and warrants that the
foregoing representations and warranties, as well as all other representations
and warranties of Grantor to Beneficiary relative to the Loan Documents, shall
survive termination of this Security Instrument.
ARTICLE 4
GRANTOR’S AFFIRMATIVE COVENANTS
4.1Payment of Note. Grantor will pay all principal, interest, and other sums
payable under the Note, on the date when such payments are due, without notice
or demand.
4.2Performance of Other Obligations. Grantor will promptly perform and comply
with all other covenants, conditions, and prohibitions required of Grantor by
the terms of the Loan Documents.
4.3Other Encumbrances. Grantor will promptly perform and comply with all
covenants, conditions, and prohibitions required of Grantor in connection with
any other encumbrance affecting the Property, the Chattels, or the Intangible
Personalty,




--------------------------------------------------------------------------------




or any part thereof, or any interest therein, regardless of whether such other
encumbrance is superior or subordinate to the lien hereof.
4.4Payment of Taxes.
(a)Property Taxes. Unless Grantor is depositing with Beneficiary the amounts
required pursuant to Section 4.4(b), Grantor will (i) pay or cause to be paid,
before delinquency, all taxes and assessments, general or special, which may be
levied or imposed at any time against Grantor’s interest and estate in the
Property, the Chattels, or the Intangible Personalty, and (ii) within thirty
(30) days after each payment of any such tax or assessment, Grantor will deliver
to Beneficiary, without notice or demand, an official receipt for such payment
if issued by the taxing authority and if not, cancelled checks or other
reasonable evidence of payment. At Beneficiary’s option, Beneficiary may retain
the services of a firm to monitor the payment of all taxes and assessments
relating to the Property, the cost of which shall be borne by Grantor.
(b)Deposit for Taxes: From and after the occurrence of a Default or an Event of
Default, and at such times as a Triggering Event Condition (as defined in the
Cash Collateral Agreement) is otherwise continuing, with each monthly payment
under the Note, Grantor shall deposit with Beneficiary an amount equal to 1/12th
of the amount which Beneficiary estimates will be required to pay the next
annual payment of taxes, assessments, and similar governmental charges referred
to in this Section. The purpose of these provisions is to provide Beneficiary
with sufficient funds on hand to pay all such taxes, assessments, and other
governmental charges thirty (30) days before the date on which they become past
due. If the Beneficiary, in its sole discretion, determines that the funds
escrowed hereunder are, or will be, insufficient, Grantor shall upon demand pay
such additional sums as Beneficiary shall determine necessary and shall pay any
increased monthly charges requested by Beneficiary. Provided no Default or Event
of Default exists hereunder, Beneficiary will apply the amounts so deposited to
the payment of such taxes, assessments, and other charges when due, but in no
event will Beneficiary be liable for any interest on any amount so deposited,
and any amount so deposited may be held and commingled with Beneficiary’s own
funds.
(c)Intangible Taxes. If by reason of any statutory or constitutional amendment
or judicial decision adopted or rendered after the date hereof, any tax,
assessment, or similar charge is imposed against the Note, or against
Beneficiary, or against any interest of Beneficiary in any real or personal
property encumbered hereby (but excluding any taxes in the nature of income
taxes on the overall income or profits of Beneficiary to which Beneficiary may
be subject), Grantor will pay such tax, assessment, or other charge before
delinquency and will pay to Beneficiary any and all costs, expenses, or
diminution of income incurred by Beneficiary in connection therewith. In the
event Grantor is unable to do so, either for economic reasons or because the
legal provisions or decisions creating such tax, assessment or charge forbid
Grantor from doing so, then the Note will, at Beneficiary’s option, become due
and payable in full upon ninety (90) days’ notice to Grantor, without prepayment
premium or penalty.
(d)Right to Contest. Notwithstanding any other provision of this Section 4.4,
Grantor will not be deemed to be in default solely by reason of Grantor’s
failure to pay any tax, assessment or similar governmental charge so long as, in
Beneficiary’s judgment, each of the following conditions is satisfied:
(i)Grantor and/or OC Tenant is engaged in and diligently pursuing in good faith
administrative or judicial proceedings appropriate to contest the validity or
amount of such tax, assessment, or charge; and
(ii)The payment of such tax, assessment, or charge would necessarily and
materially prejudice Grantor’s and/or OC Tenant’s prospects for success in such
proceedings; and
(iii)Nonpayment of such tax, assessment, or charge will not result in the loss
or forfeiture of any property encumbered hereby or any interest of Beneficiary
therein; and
(iv)Grantor deposits or causes to be deposited with Beneficiary, as security for
such payment which may ultimately be required, a sum equal to the amount of the
disputed tax, assessment or charge plus the interest, penalties, advertising
charges, and other costs which Beneficiary estimates are likely to become
payable if such contest is unsuccessful.
If Beneficiary determines that any one or more of such conditions is not
satisfied or is no longer satisfied, Grantor will pay the tax, assessment, or
charge in question, together with any interest and penalties thereon, within ten
(10) days after Beneficiary gives notice of such determination.
4.5Maintenance of Insurance.
(a)Coverages Required. Grantor shall maintain or cause to be maintained, with
insurance companies or associations satisfying the requirements of the Insurance
Agreement, all insurance required under the terms of the Insurance Agreement,
and shall comply with each and every covenant and agreement contained in the
Insurance Agreement, the provisions of which are hereby incorporated by this
reference.




--------------------------------------------------------------------------------




(b)Renewal Policies. Prior to the expiration date of each insurance policy
required pursuant to the Insurance Agreement, Grantor will deliver to
Beneficiary evidence of the renewal or replacement of such policy as required
pursuant to the Insurance Agreement, with evidence satisfactory to Beneficiary
that the applicable premium has been prepaid.
(c)Deposit for Premiums. From and after the occurrence of a Default or an Event
of Default, and at such times as a Triggering Event Condition (as defined in the
Cash Collateral Agreement is otherwise continuing, with each monthly payment
under the Note, Grantor will deposit an amount equal to 1/12th of the amount
which Beneficiary estimates will be required to pay the next required annual
premium for each insurance policy referred to in this Section. The purpose of
these provisions is to provide Beneficiary with sufficient funds on hand, no
later than thirty (30) days before the date on which the payment of such
premiums will become due, so as to permit Beneficiary to pay all such premiums
when due. If the Beneficiary, in its sole discretion, determines that the funds
escrowed hereunder are, or will be, insufficient, Grantor shall upon demand pay
such additional sums as Beneficiary shall determine necessary and shall pay any
increased monthly charges requested by Beneficiary. Provided no Default or Event
of Default exists hereunder, Beneficiary will apply the amounts so deposited to
the payment of such insurance premiums when due, but in no event will
Beneficiary be liable for any interest on any amounts so deposited, and the
money so received may be held and commingled with Beneficiary’s own funds.
(d)Application of Hazard Insurance Proceeds. Grantor shall promptly notify
Beneficiary of any damage or casualty to all or any portion of the Property or
Chattels. Beneficiary may participate in all negotiations and appear and
participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Beneficiary’s sole discretion, compromise or settle, in the name of
Beneficiary, Grantor, or both any claim for any such insurance proceeds. Any
such insurance proceeds shall be paid to Beneficiary and shall be applied first
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred by Beneficiary in connection with the collection of such insurance
proceeds. The balance of any insurance proceeds received by Beneficiary with
respect to an insured casualty may (subject to the terms of any Approved Lease
or subordination, non-disturbance and attornment agreement), in Beneficiary’s
sole discretion, either (i) be retained and applied by Beneficiary toward
payment of the Secured Obligations, or (ii) be paid over, in whole or in part
and subject to such conditions as Beneficiary may impose, to Grantor to pay for
repairs or replacements necessitated by the casualty; provided, however, that if
all of the Secured Obligations have been performed or are discharged by the
application of less than all of such insurance proceeds, then any remaining
proceeds will be paid over to Grantor. Notwithstanding the preceding sentence,
if (A) no Default or Event of Default shall exist hereunder, and (B) the
proceeds received by Beneficiary (together with any other funds delivered by
Grantor to Beneficiary for such purpose) shall be sufficient, in Beneficiary’s
reasonable judgment, to pay for any restoration necessitated by the casualty,
and (C) the cost of such restoration shall not exceed $500,000.00, and (D) such
restoration can be completed, in Beneficiary’s judgment, at least ninety (90)
days prior to the maturity date of the Note, then Beneficiary shall apply such
proceeds as provided in clause (ii) of the preceding sentence. Beneficiary will
have no obligation to see to the proper application of any insurance proceeds
paid over to Grantor, nor will any such proceeds received by Beneficiary bear
interest or be subject to any other charge for the benefit of Grantor.
Beneficiary may, prior to the application of insurance proceeds, commingle them
with Beneficiary’s own funds and otherwise act with regard to such proceeds as
Beneficiary may determine in Beneficiary’s sole discretion. Notwithstanding
anything to the contrary set forth in this Security Instrument, Beneficiary
agrees that for so long as the OC Lease is in full force and effect, the
disposition of insurance proceeds for damage or casualty to all or any portion
of the Property and restoration of the Property relating thereto shall be
governed by the terms and conditions set forth in the OC Lease to the extent
that such OC Lease conflicts with the provisions of this Security Instrument.
(e)Successor’s Rights. Any person who acquires title to the Property or the
Chattels upon foreclosure hereunder will succeed to all of Grantor’s rights
under all policies of insurance maintained pursuant to this Section.
4.6Maintenance and Repair of Property and Chattels. Grantor will at all times
maintain or cause the maintenance of the Property and the Chattels in good
condition and repair, will diligently prosecute or cause the prosecution of the
completion of any building or other improvement which is at any time in the
process of construction on the Property, and will (subject to the terms of the
Leases) promptly repair, restore, replace, or rebuild, or cause the repair,
restoration, replacement or rebuilding of, any part of the Property or the
Chattels which may be affected by any casualty or any public or private taking
or injury to the Property or the Chattels. All costs and expenses arising out of
the foregoing shall be paid by Grantor (or Grantor shall cause the same to be so
paid) whether or not the proceeds of any insurance or eminent domain shall be
sufficient therefor. Grantor will comply with, or cause the compliance with (or
obtain a legally enforceable variance therefrom), all statutes, ordinances, and
other governmental or quasi‑governmental requirements and private covenants
relating to the ownership, construction, use, or operation of the Property,
including but not limited to any environmental or ecological requirements;
provided, that so long as Grantor is not otherwise in default hereunder, Grantor
may, upon providing Beneficiary with security reasonably satisfactory to
Beneficiary, proceed diligently and in good faith to contest the validity or
applicability of any such statute, ordinance, or requirement. Subject to the
rights of tenants under the Leases, Beneficiary and any person authorized by
Beneficiary may enter and inspect the Property at all reasonable times, and may
inspect the Chattels, wherever located, at all reasonable times. Notwithstanding
anything to the contrary set forth




--------------------------------------------------------------------------------




in this Security Instrument or any other Loan Document, Beneficiary agrees that
for so long as the OC Lease is in full force and effect, to the extent OC Tenant
is obligated to perform certain Property-related operation and maintenance
obligations that Grantor is obligated to perform pursuant to the Loan Documents,
then Grantor shall perform or cause OC Tenant to perform such obligations;
provided, however, that the forgoing is not intended to limit Grantor’s
liability to Beneficiary for any breach of or default under the Loan Documents
if such obligations are not performed.
4.7Leases. Grantor shall timely pay and perform each of its obligations under or
in connection with the Leases, and shall otherwise pay such sums and take such
action as shall be necessary or required in order to maintain each of the Leases
in full force and effect in accordance with its terms. Grantor shall immediately
furnish to Beneficiary copies of any notices given to Grantor by the lessee
under any Lease, alleging the default by Grantor in the timely payment or
performance of its obligations under such Lease and any subsequent communication
related thereto. Grantor shall also promptly furnish to Beneficiary copies of
any notices given to Grantor by the lessee under any Lease, extending the term
of any Lease, requiring or demanding the expenditure of any sum by Grantor (or
demanding the taking of any action by Grantor), or relating to any other
material obligation of Grantor under such Lease and any subsequent communication
related thereto. Grantor agrees that during the existence of any Event of
Default, Beneficiary may advance any sum or take any action which Beneficiary
believes is necessary or required to maintain the Leases in full force and
effect, and all such sums advanced by Beneficiary, together with all costs and
expenses incurred by Beneficiary in connection with action taken by Beneficiary
pursuant to this Section, shall be due and payable by Grantor to Beneficiary
upon demand, shall bear interest until paid at the Default Rate (as defined in
the Note), and shall be secured by this Security Instrument.
4.8Eminent Domain; Private Damage. If all or any part of the Property is taken
or damaged by eminent domain or any other public or private action, Grantor will
notify Beneficiary promptly of the time and place of all meetings, hearings,
trials, and other proceedings relating to such action. Beneficiary may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Beneficiary’s reasonable
discretion, compromise or settle, in the names of both Grantor and Beneficiary,
any claim for any such award or payment. Any such award or payment is to be paid
to Beneficiary and will be applied first to reimburse Beneficiary for all costs
and expenses, including attorneys’ fees, incurred by Beneficiary in connection
with the ascertainment and collection of such award or payment. The balance, if
any, of such award or payment may, in Beneficiary’s sole discretion, either (a)
be retained by Beneficiary and applied toward the Secured Obligations, or (b) be
paid over, in whole or in part and subject to such conditions as Beneficiary may
impose, to Grantor for the purpose of restoring, repairing, or rebuilding any
part of the Property affected by the taking or damage. Notwithstanding the
preceding sentence, if (i) no Default or Event of Default shall have occurred
and be continuing hereunder, and (ii) the proceeds received by Beneficiary
(together with any other funds delivered by Grantor to Beneficiary for such
purpose) shall be sufficient, in Beneficiary’s reasonable judgment, to pay for
any restoration necessitated by the taking or damage, and (iii) the cost of such
restoration shall not exceed $500,000.00, and (iv) such restoration can be
completed, in Beneficiary’s judgment, at least ninety (90) days prior to the
maturity date of the Note, and (v) the remaining Property shall constitute, in
Beneficiary’s sole judgment, adequate security for the Secured Obligations, then
Beneficiary shall apply such proceeds as provided in clause (b) of the preceding
sentence. Grantor’s duty to pay the Note in accordance with its terms and to
perform the other Secured Obligations will not be suspended by the pendency or
discharged by the conclusion of any proceedings for the collection of any such
award or payment, and any reduction in the Secured Obligations resulting from
Beneficiary’s application of any such award or payment will take effect only
when Beneficiary receives such award or payment. If this Security Instrument has
been foreclosed prior to Beneficiary’s receipt of such award or payment,
Beneficiary may nonetheless retain such award or payment to the extent required
to reimburse Beneficiary for all costs and expenses, including attorneys’ fees,
incurred in connection therewith, and to discharge any deficiency remaining with
respect to the Secured Obligations. Notwithstanding anything to the contrary set
forth in this Security Instrument, Beneficiary agrees that for so long as the OC
Lease is in full force and effect, the disposition of awards or payments
resulting from any condemnation or eminent domain taking of all or any portion
of the Property and restoration of the Property relating thereto shall be
governed by the terms and conditions set forth in the OC Lease to the extent
that such OC Lease conflicts with the provisions of this Security Instrument.
4.9Mechanics’ Liens. Grantor will keep (or cause others to keep) the Property
free and clear of all liens and claims of liens by contractors, subcontractors,
mechanics, laborers, materialmen, and other such persons, and will cause any
recorded statement of any such lien to be released of record within forty-five
(45) days after the recording thereof. Notwithstanding the preceding sentence,
however, Grantor will not be deemed to be in default under this Section if and
so long as Grantor or any tenant under a Lease (a) contests in good faith the
validity or amount of any asserted lien and diligently prosecutes or defends an
action appropriate to obtain a binding determination of the disputed matter, and
(b) provides Beneficiary with such security as Beneficiary may require to
protect Beneficiary against all loss, damage, and expense, including attorneys’
fees, which Beneficiary might incur if the asserted lien is determined to be
valid.
4.10Defense of Actions. Grantor will defend, at Grantor’s expense, any action,
proceeding or claim which affects any property encumbered hereby or any interest
of Beneficiary in such property or in the Secured Obligations, and will
indemnify and hold Beneficiary harmless for, from and against all losses,
damages, claims, liabilities, obligations, judgments, liens, demands, actions,
suits, cost, or expense, including attorneys’ fees, which Beneficiary may incur
in connection therewith.




--------------------------------------------------------------------------------




4.11Expenses of Enforcement. Grantor will pay all costs and expenses, including
attorneys’ fees, which Beneficiary may incur in connection with any effort or
action (whether or not litigation or foreclosure is involved) to enforce or
defend Beneficiary’s rights and remedies under any of the Loan Documents,
including but not limited to all attorneys’ fees, appraisal fees, consultants’
fees, and other expenses incurred by Beneficiary in securing title to or
possession of, and realizing upon, any security for the Secured Obligations. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred) shall constitute part of the Secured Obligations, and may be
included in the computation of the amount owed to Beneficiary for purposes of
foreclosing or otherwise enforcing this Security Instrument.
4.12Financial Reports. During the term of the Loan, Grantor shall supply to
Beneficiary (a) within fifteen (15) days following the end of each quarter,
Grantor’s quarterly and annual operating statements for the Property as of the
end of and for the preceding quarter and fiscal year, as applicable, in each
case prepared against the budget for such year; (b) contemporaneously with
Grantor’s delivery of each of such operating statements, a certified rent roll
signed and dated by Grantor detailing the names of all tenants under the Leases,
the portion of the improvements on the Property occupied by each tenant, the
rent and any other charges payable under each Lease, and the term of each Lease;
(c) within ninety (90) days following the end of each year, an annual balance
sheet and profit and loss statement of Grantor; (d) within forty-five (45) days
following the end of each quarter, Guarantor’s quarterly unaudited financial
statements and within ninety (90) days following the end of each fiscal year,
Guarantor’s, annual audited financial statements, as of the end of and for the
preceding quarter and fiscal year, as applicable; provided, however, for so long
as Guarantor files 10Qs and 10Ks with the Securities and Exchange Commission,
Grantor shall give Beneficiary written notice and weblink quarterly within
forty-five (45) days of when a 10Q filing is made by Guarantor with the
Securities and Exchange Commission and annually within ninety (90) days of when
a 10K filing is made by Guarantor with the Securities and Exchange Commission.
The financial statements and reports described in (a) and (c) above shall be in
such detail as Beneficiary may require, shall be prepared in accordance with
generally accepted accounting principles consistently applied, and shall be
certified as true and correct by Grantor or the applicable Guarantor (or, if
required by Beneficiary, by an independent certified public accountant
acceptable to Beneficiary). Grantor shall also furnish to Beneficiary within
thirty (30) days of Beneficiary’s request, any other financial reports or
statements of Grantor as Beneficiary may reasonably request. Upon Beneficiary’s
demand after any Default or Event of Default, or if Beneficiary securitizes the
Loan, Grantor shall supply to Beneficiary the items required in (a) and
(b) above on a monthly basis.
4.13Priority of Leases. To the extent Grantor has the right, under the terms of
any Lease, to make such Lease subordinate to the lien hereof, Grantor will, at
Beneficiary’s request and Grantor’s expense, take such action as may be required
to effect such subordination. Conversely, Grantor will, at Beneficiary’s request
and Grantor’s expense, take such action as may be necessary to subordinate the
lien hereof to any future Lease designated by Beneficiary.
4.14Inventories; Assembly of Chattels. Grantor will, from time to time at the
request of Beneficiary, supply Beneficiary with a current inventory of the
Chattels and the Intangible Personalty, in such detail as Beneficiary may
require. Upon the occurrence of any Event of Default hereunder, Grantor will at
Beneficiary’s request assemble the Chattels and make them available to
Beneficiary at any place designated by Beneficiary which is reasonably
convenient to both parties.
4.15Compliance with Laws, Etc. Grantor shall comply in all material respects or
cause compliance in all material respects with (or obtain a legally enforceable
variance therefrom) all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, maintaining all Permits and paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon Grantor or the Property.
4.16Records and Books of Account. Grantor shall keep accurate and complete
records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property, including, but
not limited to, records adequate to correctly reflect all items required in
order to determine all Gross Receipts (as such term is used in the Cash
Collateral Agreement).
4.17Inspection Rights. At any reasonable time, and from time to time, Grantor
shall permit Beneficiary, or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
subject to the rights of tenants under the Leases, visit the Property and to
discuss with Grantor the affairs, finances and accounts of Grantor.
4.18Change of Grantor’s Address or State of Organization. Grantor shall promptly
notify Beneficiary if changes are made in Grantor’s address from that set forth
in Section 9.10 hereof, or if Grantor shall either change its “location” (as
such term is used in Section 5.8 hereof), its state of organization or if
Grantor shall organize in any state other than the State of Delaware.
4.19Further Assurances; Estoppel Certificates. Grantor will execute and deliver
to Beneficiary upon demand, and pay the costs of preparation and recording
thereof, any further documents which Beneficiary may request to confirm or
perfect the liens and security interests created or intended to be created
hereby, or to confirm or perfect any evidence of the Secured Obligations.
Grantor will also, within twenty (20) days after any request by Beneficiary,
deliver to Beneficiary a signed and acknowledged statement certifying to
Beneficiary, or to any proposed transferee of the Secured Obligations, (a) the
balance of principal, interest, and other sums then outstanding under the Note,
and (b) whether Grantor claims to have any offsets or defenses with respect to
the Secured Obligations and, if so, the nature of such offsets or defenses.




--------------------------------------------------------------------------------




4.20Costs of Closing. Grantor shall on demand pay directly or reimburse
Beneficiary for any costs or expenses pertaining to the closing of the Loan,
including, but not limited to, fees of counsel for Beneficiary, costs and
expenses for which invoices were not available at the closing of the Loan, or
costs and expenses which are incurred by Beneficiary after such closing,
including, without limitation, costs or expenses incurred to obtain originals or
copies of recorded or filed Loan Documents and UCC financing statements. All
such costs and expenses (together with interest thereon at the Default Rate from
the date incurred by Beneficiary) shall constitute a part of the Secured
Obligations, and may be included in the computation of the amount owed to
Beneficiary for purposes of foreclosing or otherwise enforcing this Security
Instrument.
4.21Fund for Electronic Transfer. All monthly payments of principal and interest
on the Note, and impound deposits under this Security Instrument, shall be made
by Grantor by electronic funds transfer from a bank account established and
maintained by Grantor for such purpose. Grantor shall establish and maintain
such an account until the Note is fully paid and shall direct the depository of
such account in writing to so transmit such payments on or before the respective
due dates to the account of Beneficiary as shall be designated by Beneficiary in
writing.
4.22Use. Grantor shall use the Property solely for office, commercial and/or
incidental or ancillary uses, and for such other uses that are permitted under
Leases approved by Beneficiary in writing, and for no other use or purpose.
4.23Management. The Property shall be managed by Griffin Capital Essential Asset
Property Management II, LLC, a Delaware limited liability company (“Property
Manager”) under a management agreement previously delivered to, and approved, by
Beneficiary (the “Management Agreement”). Grantor shall not permit any amendment
to or modification of the Management Agreement, or management of the Property by
any person or entity other than Property Manager, without the prior written
consent of Beneficiary.
4.24Intentionally Deleted.
4.25General Indemnity. Grantor agrees that while Beneficiary has no liability to
any person in tort or otherwise as lender and that Beneficiary is not an owner
or operator of the Property, Grantor shall, at its sole expense, protect,
defend, release, indemnify and hold harmless the Indemnified Parties (defined
below) for, from and against any Losses (defined below) imposed on, incurred by,
or asserted against the Indemnified Parties, directly or indirectly, arising out
of or in connection with the Property, Loan, or Loan Documents; provided,
however, that the foregoing shall not apply (a) to any Losses caused by the
gross negligence or willful misconduct of the Indemnified Parties or (b)
provided no Event of Default then exists, to any disputes among the Indemnified
Parties not caused in whole or in part by a breach of Grantor’s obligations
under the Loan Documents. The term “Losses” shall mean any claims, suits,
liabilities (including strict liabilities), actions, proceedings, obligations,
debts, damages, losses (including, without limitation, unrealized loss of value
of the Property caused in whole or in part by a breach of any of Grantor’s
obligations under the Loan Documents, or arising by reason of any third-party
claim asserted against any of the Indemnified Parties, but not due to the gross
negligence or willful misconduct of such Indemnified Party), demands, costs,
expenses, fines, penalties, charges, fees, judgments, awards, and amounts paid
in settlement of whatever kind including attorneys’ fees and all other costs of
defense. The term “Indemnified Parties” shall mean (a) Beneficiary, (b) any
prior owner or holder of the Note, (c) any existing or prior servicer of the
Loan, (d) Trustee, (e) the officers, directors, shareholders, partners, members,
employees and trustees of any of the foregoing, and (f) the heirs, legal
representatives, successors and assigns of each of the foregoing. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PARTY WITH RESPECT TO LOSSES WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY OR
ANY STRICT LIABILITY, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.
4.26Duty to Defend, Costs and Expenses. Upon request, whether Grantor’s
obligation to indemnify Beneficiary arises under Section 4.25 above or elsewhere
in the Loan Documents, Grantor shall defend the Indemnified Parties (in
Grantor’s or the Indemnified Parties’ names) by attorneys and other
professionals approved by the Indemnified Parties; provided, however, if and to
the extent Grantor has no right to approve such counsel, counsel appointed by
Grantor’s insurance carrier shall be deemed acceptable to Indemnified Parties.
Notwithstanding the foregoing, the Indemnified Parties may, in their sole
discretion, engage their own attorneys and professionals to defend or assist
them and, at their option, their attorneys shall control the resolution of any
claims or proceedings. Upon demand, Grantor shall pay or, in the sole discretion
of the Indemnified Parties, reimburse the Indemnified Parties for all Losses
imposed on, incurred by, or asserted against the Indemnified Parties by reason
of any items set forth in Section 4.25 above and/or the enforcement or
preservation of the Indemnified Parties’ rights under the Loan Documents. Any
amount payable to the Indemnified Parties under this Section shall (a) be deemed
a demand obligation, (b) be part of the Secured Obligations, (c) bear interest
from the date of demand at the Default Rate until paid if not paid on demand,
and (d) be secured by this Security Instrument.




--------------------------------------------------------------------------------




ARTICLE 5
GRANTOR’S NEGATIVE COVENANTS
5.1Waste and Alterations. Grantor will not commit or permit any (a) physical
waste with respect to the Property or the Chattels, and (b) Grantor shall not
cause or permit any part of the Property, including but not limited to any
building, structure, parking lot, driveway, landscape scheme, timber, or other
ground improvement, to be removed, demolished, or materially altered without the
prior written consent of Beneficiary, subject in each instance to the terms of
the Leases.
5.2Zoning and Private Covenants. Grantor will not initiate, join in, or consent
to any change in any zoning ordinance or classification, any change in the “zone
lot” or “zone lots” (or similar zoning unit or units) presently comprising the
Property, any transfer of development rights, any change in any private
restrictive covenant, or any change in any other public or private restriction
limiting or defining the uses which may be made of the Property or any part
thereof, without the prior written consent of Beneficiary. If under applicable
zoning provisions the use of all or any part of the Property is or becomes a
nonconforming use, Grantor will not cause such use to be discontinued or
abandoned without the prior written consent of Beneficiary, and Grantor will use
commercially reasonable efforts to prevent the tenant under any Lease from
discontinuing or abandoning such use.
5.3Interference with Leases.
(a)Grantor will neither do, nor neglect to do, anything which may cause or
permit the termination of any Lease of all or any part of the Property, or cause
or permit the withholding or abatement of any rent payable under any such Lease.
(b)Without Beneficiary’s prior written consent, which may be granted or withheld
in Beneficiary’s sole discretion, Grantor shall not enter into or modify
(including without limitation modifications relating to the financial covenants
or any financial reporting requirements) any Lease of all or any part of the
Property. Any lease, lease modification, lease amendment or lease termination
(“Lease Transaction”) for which Beneficiary’s consent is required under the Loan
Documents shall be deemed approved by Beneficiary if (i) prior to finalizing
negotiations for such Lease Transaction, Grantor has submitted to Beneficiary an
approval request package (“Approval Package”) with respect to such Lease
Transaction containing a letter requesting Beneficiary’s approval (and
containing a signature line on which Beneficiary may evidence its approval of
such Lease Transaction) and notifying Beneficiary, in bold enlarged type, that
Beneficiary’s approval will be deemed given if it fails to respond within ten
(10) Business Days after its receipt of such Approval Package, and Beneficiary
thereafter fails to respond within ten (10) Business Days after its receipt of
such Approval Package; provided, however, that Grantor shall supply Beneficiary
with any other information reasonably requested by Beneficiary with respect to
such proposed Lease Transaction within five (5) Business Days after
Beneficiary’s receipt of the Approval Package, in which event Beneficiary’s
approval shall be deemed given if Beneficiary has not disapproved or approved
the Approval Package within ten (10) Business Days after the last to arrive of
the proposed Approval Package and any additional information so requested by
Beneficiary. Each Approval Package shall contain a description of all of the
principal terms of the proposed Lease Transaction, a description of the tenant
and its controlling constituents and (with respect to new leases or
modifications/amendments) Grantor’s reasonably detailed analysis of the tenant’s
creditworthiness (with respect to new leases or modifications/amendments), and a
copy of any and all term sheets or letters of intent executed in connection with
such Lease Transaction, together with the proposed forms of definitive
documentation. Grantor shall deliver to Beneficiary copies of all Leases or
modifications promptly upon execution and delivery thereof.
(c)Except with the prior written consent of Beneficiary, which may be granted or
withheld in Beneficiary’s sole discretion, Grantor will not (i) collect rent
from all or any part of the Property for more than one month in advance, (ii)
assign the rents from the Property or any part thereof, or (iii) consent to the
cancellation or surrender of all or any part of any Lease, except that Grantor
may in good faith terminate any Lease for nonpayment of rent or other material
breach by the tenant.
(d)Without limiting the generality of the foregoing, whether or not
Beneficiary’s consent to the cancellation or surrender of any Lease is required
hereunder, (i) Grantor shall notify Beneficiary in writing of any cancellation
penalties or other consideration as and when received by Grantor in connection
with such cancellation or surrender (the “Termination Fees”), which written
notice must be delivered to Beneficiary within five (5) days of the payment by
the applicable tenant of any such Termination Fees to Grantor, and (ii) at
Beneficiary’s sole option, Beneficiary shall be entitled to (A) require that
Grantor enter into the TI/LC Reserve (as defined in the Vacancy Risk Agreement)
with Beneficiary and deposit such Termination Fees into the TI/LC Reserve, and
(B) impose such restrictions and conditions on the timing and amount of
disbursements of the Termination Fees from such reserve as Beneficiary may
require in its reasonable discretion, including, without limitation, the
conditions described in Section 6 of the TI/LC Reserve Agreement.
(e)Subject to Beneficiary’s approval of each Lease, in any circumstance where,
pursuant to the terms of the Lease, Grantor’s consent to any action under such
Lease shall not be unreasonably withheld or delayed, and such action requires
the consent of Beneficiary, Beneficiary’s consent to such action shall likewise
not be unreasonably withheld or delayed.




--------------------------------------------------------------------------------




In addition, Beneficiary’s consent to such action shall be subject to the deemed
approval provisions described in Section 5.3(b) above.
5.4Transfer or Further Encumbrance of Property. (a) Without Beneficiary’s prior
written consent, which consent may be granted or withheld in Beneficiary’s sole
and absolute discretion, Grantor shall not (i) sell, assign, convey, transfer or
otherwise dispose of any direct or indirect legal, beneficial or equitable
interest in all or any part of the Property, (ii) permit or suffer any owner,
directly or indirectly, of any beneficial interest in the Property or Grantor to
transfer such interest, whether by transfer of partnership, membership, stock or
other beneficial interest in any entity or otherwise, or (iii) mortgage, pledge,
hypothecate or otherwise encumber or permit to be encumbered or grant or permit
to be granted a security interest in all or any part of, or a direct or indirect
interest in, the Property or Grantor or any beneficial or equitable interest in
either the Property or Grantor. The provisions of this Section shall not
prohibit transfers of title or interest under any will or testament or
applicable law of descent.
(b)Notwithstanding anything to the contrary in this Section 5.4:
(i)Permitted Transfers Generally. Any of the following may occur without the
consent of Beneficiary and shall not be deemed a violation of the due-on-sale
provisions in the Loan Documents: (x) the transfer of partnership interests, or
the creation or issuance of new partnership interests (including, without
limitation, in connection with exchanges made pursuant to Section 721 of the
Internal Revenue Code), in Operating Partnership, or (y) the transfer of shares,
or the creation, issuance or sale of new shares, in Guarantor; provided,
however, that as of the date that such transaction is consummated all of the
following conditions shall have been satisfied:
(A)The Operating Partnership continues to be the sole member in of GC Member and
each of the Other Holding Companies, GC Member continues to be the sole member
of Grantor, and each of the Other Holding Companies continues to be the sole
member of its respective Other Borrower;
(B)Guarantor continues to be the sole general partner of the Operating
Partnership owning at least 51% of the common units in the Operating
Partnership;
(C)No such transaction or series of transactions leads to a Change in Control
with respect to Guarantor, or a change of Control of Operating Partnership GC
Member or Grantor (except as permitted in the first proviso contained at the end
of the definition of “Change in Control”);
(D)No such transaction or series of transactions shall result in the proposed
transferee having been granted consent, veto or control rights over any material
or major decisions relating to Guarantor, the Operating Partnership, GC Member,
Grantor, the Property or the Loan (except as permitted in the first proviso
contained at the end of the definition of “Change in Control”); and
(E)Such transaction is (I) in the ordinary course of business of selling,
issuing or redeeming shares in Guarantor, or (II) in the ordinary course of
business of selling, issuing or redeeming limited partner partnership interests
or “OP units” in the Operating Partnership in accordance with the express terms
of its partnership agreement, then the Transfer Conditions shall have been
satisfied.
“Transfer Conditions” mean all of the following: (1) no Event of Default has
occurred and is continuing, (2) Grantor shall have delivered to Beneficiary
prior written notice of the proposed transfer, and a final organizational chart
illustrating the ownership structure both before and after the proposed change
in ownership, which organizational chart shall set forth Grantor’s direct and
indirect upstream ownership, percentage interests held by each upstream entity
or person and type of each such entity (3) Grantor pays all reasonable third
party costs, fees and expenses (including attorneys’ fees) incurred by
Beneficiary in connection with reviewing the proposed transfer and verifying all
Transfer Conditions and other conditions listed above have been satisfied,
whether or not the transfer is consummated, and (4) Grantor pays Beneficiary an
administrative review fee (not to exceed $5000 with respect to each proposed
transfer), whether or not the transfer is consummated.
(D)    Notwithstanding the foregoing provisions of this Section 5.4(b) above, an
immediate violation of the due-on-sale provisions, and an immediate Event of
Default under the Loan Documents, shall be triggered with respect to any
transfer or other transaction described in this Section 5.4(b) if the proposed
transferee or pledgee (or any of its constituents or beneficiaries), at the time
of the applicable transfer or pledge: (I) is then identified by the Office of
Foreign Assets Control or Department of Treasury as a person subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, the Trading with the Enemy Act and any Executive
Orders or regulations promulgated thereunder (as any and all of such laws and
regulations have been or may hereafter be, renewed, extended, amended or
replaced) with the result that such proposed transferee (or any of its
constituents or beneficiaries) is in violation of law and/or transaction of
business with any




--------------------------------------------------------------------------------




such party is prohibited by law, or (II) is in violation of any applicable laws
relating to terrorism or money laundering, including without limitation, those
relating to transacting business with persons identified in clause (I) above,
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (as
any and all of such laws and any regulations promulgated thereunder have been or
may hereafter be renewed, extended, amended or replaced); provided, however, a
violation of this subsection (iii) shall constitute an Event of Default under
the Loan Documents, but if such violation was triggered by any transaction
described in this Section 5.4(b) above through a licensed US broker dealer that
was required to implement normal and customary investor screening practices
mandated by applicable law or NASD regulations, then such violation shall not
(I) constitute a violation of this Section 5.4 or 5.5 or 5.7 of this Security
Instrument for the purposes of Section 18(b)(i) of the Note, (II) constitute an
intentional misrepresentation of any representation and warranty contained in
Section 9.20 of this Security Instrument or with respect to Section 18(b)(ii) of
the Note, or (III) require Grantor to pay any prepayment premium payable under
the Note or this Security Instrument if Beneficiary accelerates the Loan by
reason of such violation while no other Event of Default is continuing;
provided, further, however, that neither the provisions of this subsection (iii)
nor Section 9.20 of this Security Instrument shall be breached or violated by
reason of any person’s or entity’s acquiring any shares that are publicly traded
on a US stock exchange through a US stock exchange (and no Default or Event of
Default shall arise as a result thereof).
As used herein, “Control” means (i) the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of an
entity, whether through ownership of voting securities, by contract or
otherwise, and (ii) the ownership, direct or indirect, of no less than fifty-one
percent (51%) of the voting securities of such Person, and the terms
“Controlled”, “Controlling” and “Common Control” shall have correlative
meanings.
5.5Further Encumbrance of Chattels. Grantor will neither create nor permit any
lien, security interest or encumbrance against the Chattels or Intangible
Personalty or any part thereof or interest therein, other than the liens and
security interests created by the Loan Documents, without the prior written
consent of Beneficiary, which may be withheld for any reason.
5.6Assessments Against Property. Grantor will not, without the prior written
approval of Beneficiary, which may be withheld for any reason hereafter, consent
to or allow the creation of any so called special districts, special improvement
districts, benefit assessment districts or similar districts, or any other body
or entity of any type, or allow to occur any other event, that would or might
result in the imposition of any additional taxes, assessments or other monetary
obligations or burdens on the Property (other than increases in ad valorem real
estate taxes from time to time imposed by applicable taxing authorities), and
this provision shall serve as RECORD NOTICE to any such district or districts or
any governmental entity under whose authority such district or districts exist
or are being formed that, should Grantor or any other person or entity include
all or any portion of the Property in such district or districts, whether formed
or in the process of formation, without first obtaining Beneficiary’s express
written consent, the rights of Beneficiary in the Property pursuant to this
Security Instrument or following any foreclosure of this Security Instrument,
and the rights of any person or entity to whom Beneficiary might transfer the
Property following a foreclosure of this Security Instrument, shall be senior
and superior to any taxes, charges, fees, assessments or other impositions of
any kind or nature whatsoever, or liens (whether statutory, contractual or
otherwise) levied or imposed, or to be levied or imposed, upon the Property or
any portion thereof as a result of inclusion of the Property in such district or
districts.
5.7Transfer or Removal of Chattels. Grantor will not sell, transfer or remove
from the Property all or any part of the Chattels, unless the items sold,
transferred, or removed, are obsolete or are simultaneously replaced with
similar items of equal or greater value.
5.8Change of Name, Organizational I.D. No. or Location. Grantor will not change
its name or the name under which it does business (or adopt or begin doing
business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Beneficiary of its intention to do so and delivering to Beneficiary
such organizational documents of Grantor and executed modifications or
supplements to this Security Instrument (and to any financing statement which
may be filed in connection herewith) as Beneficiary may require. For purposes of
the foregoing, Grantor’s “location” shall mean (a) if Grantor is a registered
organization, Grantor’s state of registration, (b) if Grantor is an individual,
the state of Grantor’s principal residence, or (c) if Grantor is neither a
registered organization nor an individual, the state in which Grantor’s place of
business (or, if Grantor has more than one place of business, the Grantor’s
chief executive office) is located.
5.9Improper Use of Property or Chattels. Grantor will not use the Property or
the Chattels for any purpose or in any manner which violates any applicable law,
ordinance, or other governmental requirement, the requirements or conditions of
any insurance policy, or any private covenant.




--------------------------------------------------------------------------------




5.10ERISA. Grantor shall not engage in any transaction which would cause the
Note (or the exercise by Beneficiary of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Beneficiary being deemed in
violation of any applicable provisions of ERISA. Grantor shall indemnify,
protect, defend, and hold Beneficiary harmless for, from and against any and all
losses, liabilities, damages, claims, demands, judgments, costs, and expenses
(including, without limitation attorneys’ fees and costs incurred in the
investigation, defense, and settlement of claims and in obtaining any individual
ERISA exemption or state administrative exception that may be required, in
Beneficiary’s sole and absolute discretion) that Beneficiary may incur, directly
or indirectly, as the result of the breach by Grantor of any warranty or
representation set forth in Section 3.3(x) hereof or the breach by Grantor of
any covenant contained in this Section. This indemnity shall survive any
termination, satisfaction or foreclosure of this Security Instrument and shall
not be subject to the limitation on personal liability described in the Note.
5.11Use of Proceeds. Grantor will not use any funds advanced by Beneficiary
under the Loan Documents for household or agricultural purposes, to purchase
margin stock, or for any purpose prohibited by law.
5.12REA and Other Major Approvals. Without Beneficiary’s prior written consent,
which may be granted or withheld in Beneficiary’s reasonable discretion, Grantor
shall not enter into or modify any reciprocal easement agreement, declaration,
covenant, condition or restriction, ground lease, operating agreement, or any
document recorded against the Property.
5.13Single Purpose Entity. Grantor shall not engage in any business other than
the ownership, development, operation and disposition of the Property, and shall
not incur any subordinated debt or unsecured debt except customary lease
financings of non-fixture equipment in the ordinary course of Grantor’s business
and except to trade creditors and service providers in the ordinary course of
Grantor’s business.
ARTICLE 6
EVENTS OF DEFAULT
Each of the following events will constitute an event of default (an “Event of
Default”) under this Security Instrument and under each of the other Loan
Documents:
6.1Failure to Pay Note. Grantor’s failure to make any payment when due under the
terms of the Note or any other Loan Document.
6.2Due on Sale or Encumbrance. The occurrence of any violation of any covenant
contained in Section 5.4, 5.5 or 5.7 hereof.
6.3Other Obligations. The failure of Grantor or Guarantor to properly perform
any obligation contained herein or in any of the other Loan Documents (other
than the obligation to make payments under the Note or the other Loan Documents)
and the continuance of such failure for a period of thirty (30) days following
written notice thereof from Beneficiary to Grantor; provided, however, that if
such failure is not curable within such thirty (30) day period, then, so long as
Grantor commences to cure such failure within such thirty (30) day period and is
continually and diligently attempting to cure to completion, such failure shall
not be an Event of Default unless such failure remains uncured for one hundred
twenty (120) days after such written notice to Grantor.
6.4Levy Against Property. The levy against any of the Property, Chattels or
Intangible Personalty, of any execution, attachment, sequestration or other
writ.
6.5Liquidation. The liquidation, termination or dissolution of Grantor or any
Controlling Person, at any time that Grantor is the borrower under the Loan.
6.6Appointment of Receiver. The appointment of a trustee or receiver for the
assets, or any part thereof, of Grantor, or any Controlling Person, or the
appointment of a trustee or receiver for any real or personal property, or the
like, or any part thereof, representing the security for the Secured
Obligations.
6.7Assignments. The making by Grantor or any Controlling Person of a transfer in
fraud of creditors or an assignment for the benefit of creditors.
6.8Order for Relief. The entry in bankruptcy of an order for relief for or
against Grantor or any Controlling Person.
6.9Bankruptcy. The filing of any petition (or answer admitting the material
allegations of any petition), or other pleading, seeking entry of an order for
relief for or against Grantor or any Controlling Person as a debtor or bankrupt
or seeking an adjustment of any of such parties’ debts, or any other relief
under any state or federal bankruptcy, reorganization, debtor’s relief or
insolvency laws now or hereafter existing, including, without limitation, a
petition or answer seeking reorganization or admitting the material allegations
of a petition filed against any such party in any bankruptcy or reorganization
proceeding, or the act of any of such parties in instituting or voluntarily
being or becoming a party to any other judicial proceedings intended to effect a
discharge of the debts of any such parties, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of




--------------------------------------------------------------------------------




any of the rights or powers of a trustee or of any of the rights or powers
granted to Beneficiary herein, or in any other document executed in connection
herewith.
6.10Misrepresentation. If any representation or warranty made by Grantor or any
Controlling Person, or in any of the other Loan Documents or any other
instrument or document modifying, renewing, extending, evidencing, securing or
pertaining to the Note is false, or intentionally misleading in any material
respect.
6.11Judgments. The failure of (a) Grantor or GC Member to pay any money judgment
in excess of $10,000.00, or (b) any Controlling Person to pay any money judgment
in excess of $200,000.00, in either case against any such party before the
expiration of thirty (30) days after such judgment becomes final and no longer
appealable.
6.12Admissions Regarding Debts. The admission of Grantor or any Controlling
Person in writing, other than to Beneficiary, of any such party’s inability to
pay such party’s debts as they become due.
6.13Assertion of Priority. The assertion of any claim of priority over this
Security Instrument, by title, lien, or otherwise, unless Grantor within
forty-five (45) days after such assertion either causes the assertion to be
withdrawn or provides Beneficiary with such security as Beneficiary may require
to protect Beneficiary against all loss, damage, or expense, including
attorneys’ fees, which Beneficiary may incur in the event such assertion is
upheld.
6.14Other Loan Documents. The occurrence of any default by Grantor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any of the Loan Documents
other than this Security Instrument.
6.15Other Liens. The occurrence of any default by Grantor, after the lapse of
any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part thereof or interest therein, or any
document or instrument evidencing obligations secured thereby.
6.16Other Indebtedness. The occurrence of any default by Grantor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other indebtedness
incurred or owing by Grantor, or any document or instrument evidencing any
obligation to pay such indebtedness.
6.17Guaranty. Guarantor’s (a) failure to make any payment in full under the
terms of the Guaranty within ten (10) Business Days following written notice by
Beneficiary to Guarantor demanding such payment, or (b) failure to properly
perform any of Guarantor’s material obligations under the Guaranty (other than
those referenced in clause (a) above) and the continuance of such failure for a
period of thirty (30) days following written notice thereof from Beneficiary to
Guarantor; provided, however, that if such failure is not curable within such
thirty (30) day period, then so long as Guarantor commences to cure such failure
within such thirty (30) day period and is continually and diligently attempting
to cure to completion such failure shall not be an Event of Default unless such
failure remains uncured for one hundred twenty (120) days after such written
notice to Guarantor.
Grantor acknowledges that for all purposes in the Loan Documents, Beneficiary’s
acceptance of any cure of an Event of Default, and/or Beneficiary’s decision to
reinstate the Loan after an Event of Default has occurred, shall be made by
Beneficiary in its sole and absolute discretion.
6.18Other Loan Documents. Any “Event of Default” (as defined in the Other Loan
Documents) under any of the Other Loan Documents shall constitute an Event of
Default hereunder and under the other Loan Documents. Any “Event of Default” (as
defined in the Other Loan Guaranty Documents) under any of the Other Loan
Guaranty Documents shall constitute an Event of Default hereunder and under the
Loan Documents. Grantor and Beneficiary hereby acknowledge and agree that (i)
the owners of Grantor own a direct or indirect interest in the Other Borrowers;
(ii) that the foregoing provisions have been made in consideration of, among
other things, Beneficiary’s agreement to modify the Loan to Grantor under such
terms and conditions as agreed by the parties; and (iii) that this Section 6.18
has been agreed to for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.
ARTICLE 7
BENEFICIARY’S REMEDIES
Immediately upon or any time after the occurrence of any Event of Default
hereunder, Beneficiary may exercise any remedy available at law or in equity,
including but not limited to those listed below and those listed in the other
Loan Documents, in such sequence or combination as Beneficiary may determine in
Beneficiary’s sole discretion:
7.1Performance of Defaulted Obligations. Beneficiary may make any payment or
perform any other obligation under the Loan Documents or under Leases which
Grantor has failed to make or perform, and Grantor hereby irrevocably appoints
Beneficiary as the true and lawful attorney-in-fact for Grantor to make any such
payment and perform any such obligation in the name of Grantor. All payments
made and expenses (including attorneys’ fees and expenses) incurred by
Beneficiary in this connection, together with interest thereon at the Default
Rate from the date paid or incurred until repaid, will be part of the Secured
Obligations and will be immediately due and payable by Grantor to Beneficiary.
In lieu of advancing Beneficiary’s own funds for such purposes,




--------------------------------------------------------------------------------




Beneficiary may use any funds of Grantor which may be in Beneficiary’s
possession, including but not limited to insurance or condemnation proceeds and
amounts deposited for taxes, insurance premiums, or other purposes.
7.2Specific Performance and Injunctive Relief. Notwithstanding the availability
of legal remedies, Beneficiary will be entitled to obtain specific performance,
mandatory or prohibitory injunctive relief, or other equitable relief requiring
Grantor to cure or refrain from repeating any Default.
7.3Acceleration of Secured Obligations. Beneficiary may, without notice or
demand, declare all of the Secured Obligations immediately due and payable in
full.
7.4Suit for Monetary Relief. Subject to the non-recourse provisions of the Note,
with or without accelerating the maturity of the Secured Obligations,
Beneficiary may sue from time to time for any payment due under any of the Loan
Documents, or for money damages resulting from Grantor’s default under any of
the Loan Documents.
7.5Possession of Property. To the extent permitted by law, Beneficiary may enter
and take possession of the Property without seeking or obtaining the appointment
of a receiver, may employ a managing agent for the Property, and may lease or
rent all or any part of the Property, either in Beneficiary’s name or in the
name of Grantor, and may collect the rents, issues, and profits of the Property.
Any revenues collected by Beneficiary under this Section will be applied first
toward payment of all expenses (including attorneys’ fees) incurred by
Beneficiary, together with interest thereon at the Default Rate from the date
incurred until repaid, and the balance, if any, will be applied against the
Secured Obligations in such order and manner as Beneficiary may elect in its
sole discretion.
7.6Enforcement of Security Interests. Beneficiary may exercise all rights of a
secured party under the Code with respect to the Chattels and the Intangible
Personalty, including but not limited to taking possession of, holding, and
selling the Chattels and enforcing or otherwise realizing upon any accounts and
general intangibles. Any requirement for reasonable notice of the time and place
of any public sale, or of the time after which any private sale or other
disposition is to be made, will be satisfied by Beneficiary’s giving of such
notice to Grantor at least five days prior to the time of any public sale or the
time after which any private sale or other intended disposition is to be made.
7.7Foreclosure Against Property.
(a)Beneficiary may bring an action in any court of competent jurisdiction to
foreclose this Security Instrument.
(b)All fees, costs and expenses of any kind incurred by Beneficiary in
connection with foreclosure of this Security Instrument, including, without
limitation, the costs of any appraisals of the Property obtained by Beneficiary,
the cost of any title reports or abstracts, all costs of any receivership for
the Property advanced by Beneficiary, and all attorneys’ and consultants’ fees
and expenses incurred by Beneficiary, shall constitute a part of the Secured
Obligations and may be included as part of the amount owing from Grantor to
Beneficiary at any foreclosure sale.
(c)The proceeds of any sale under this Section shall be applied first to the
fees and expenses of the officer conducting the sale, and then to the reduction
or discharge of the Secured Obligations in such order and manner as Beneficiary
may elect in its sole discretion; any surplus remaining shall be paid over to
Grantor or to such other person or persons as may be lawfully entitled to such
surplus.
(d)A sale of less than the whole of the Property or any defective or irregular
sale made hereunder shall not exhaust the power of sale provided for herein; and
subsequent sales may be made hereunder until all obligations secured hereby have
been satisfied, or the entire Property sold, without defect or irregularity.
7.8Appointment of Receiver. To the extent permitted by law, Beneficiary shall be
entitled, as a matter of absolute right and without regard to the value of any
security for the Secured Obligations or the solvency of any person liable
therefor, to the appointment of a receiver for the Property upon ex-parte
application to any court of competent jurisdiction. Grantor waives any right to
any hearing or notice of hearing prior to the appointment of a receiver. Such
receiver and its agents shall be empowered, but shall not be obligated to (a)
take possession of the Property and any businesses conducted by Grantor or any
other person thereon and any business assets used in connection therewith, (b)
exclude Grantor and Grantor’s agents, servants, and employees from the Property,
(c) collect the rents, issues, profits, and income therefrom, (d) complete any
construction which may be in progress, (e) do such maintenance and make such
repairs and alterations as the receiver deems necessary, (f) use all stores of
materials, supplies, and maintenance equipment on the Property and replace such
items at the expense of the receivership estate, (g) pay all taxes and
assessments against the Property and the Chattels, all premiums for insurance
thereon, all utility and other operating expenses, and all sums due under any
prior or subsequent encumbrance, and (h) generally do anything which Grantor
could legally do if Grantor were in possession of the Property. All expenses
incurred by the receiver or its agents shall constitute a part of the Secured
Obligations. Any revenues collected by the receiver shall be applied first to
the expenses of the receivership, including attorneys’ fees incurred by the
receiver and by Beneficiary, together with interest thereon at the Default Rate
from the date incurred until repaid, and the balance shall be applied toward the
Secured Obligations in such order or manner as Beneficiary may in its sole
discretion elect or in such other manner as the court may direct. Unless sooner
terminated with the express consent




--------------------------------------------------------------------------------




of Beneficiary, any such receivership will continue until the Secured
Obligations have been discharged in full, or until title to the Property has
passed after foreclosure sale and all applicable periods of redemption have
expired.
7.9Right to Make Repairs, Improvements. Should any part of the Property come
into the possession of Beneficiary, whether before or after an Event of Default,
Beneficiary may, but shall not be obligated to, use, operate, and/or make
repairs, alterations, additions and improvements to the Property for the purpose
of preserving it or its value. Grantor covenants to promptly reimburse and pay
to Beneficiary, at the place where the Note is payable, or at such other place
as may be designated by Beneficiary in writing, the amount of all reasonable
expenses (including the cost of any insurance, taxes, or other charges) incurred
by Beneficiary in connection with its custody, preservation, use or operation of
the Property, together with interest thereon from the date incurred by
Beneficiary at the Default Rate, and all such expenses, costs, taxes, interest,
and other charges shall be a part of the Secured Obligations. It is agreed,
however, that the risk of accidental loss or damage to the Property is
undertaken by Grantor and Beneficiary shall have no liability whatsoever for
decline in value of the Property, for failure to obtain or maintain insurance,
or for failure to determine whether any insurance ever in force is adequate as
to amount or as to the risks insured.
7.10Surrender of Insurance. Beneficiary may surrender the insurance policies
maintained pursuant to the terms hereof, or any part thereof, and receive and
apply the unearned premiums as a credit on the Secured Obligations and, in
connection therewith, Grantor hereby appoints Beneficiary (or any officer of
Beneficiary), as the true and lawful agent and attorney-in-fact for Grantor
(with full powers of substitution), which power of attorney shall be deemed to
be a power coupled with an interest and therefore irrevocable, to collect such
premiums.
7.11Prima Facie Evidence. Grantor agrees that, in any assignments, deeds, bills
of sale, notices of sale, or postings, given by Beneficiary, any and all
statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Beneficiary, shall be taken by all courts
of law and equity as prima facie evidence that such statements or recitals state
facts and are without further question to be so accepted, and Grantor does
hereby ratify and confirm any and all acts that Beneficiary may lawfully do by
virtue hereof.
ARTICLE 8
ASSIGNMENT OF LEASES AND RENTS
8.1Assignment of Leases and Rents. Grantor hereby unconditionally and absolutely
and presently grants, transfers and assigns unto Beneficiary all rents,
royalties, issues, profits and income (“Rents”) now or hereafter due or payable
for the occupancy or use of the Property, and all Leases, whether written or
oral, with all security therefor, including all guaranties thereof, now or
hereafter affecting the Property; reserving unto Grantor, however, a license to
collect and retain such Rents prior to the occurrence of any Event of Default
hereunder. Such license shall be revocable by Beneficiary without notice to
Grantor at any time after the occurrence of an Event of Default. Grantor
represents that the Rents and the Leases have not been heretofore sold,
assigned, transferred or set over by any instrument now in force and will not at
any time during the life of this assignment be sold, assigned, transferred or
set over by Grantor or by any person or persons whomsoever; and Grantor has good
right to sell, assign, transfer and set over the same and to grant to and confer
upon Beneficiary the rights, interest, powers and authorities herein granted and
conferred. Failure of Beneficiary at any time or from time to time to enforce
the assignment of Rents and Leases under this Section shall not in any manner
prevent its subsequent enforcement, and Beneficiary is not obligated to collect
anything hereunder, but is accountable only for sums actually collected.
8.2Further Assignments. Grantor shall give Beneficiary at any time upon demand
any further or additional forms of assignment of transfer of such Rents, Leases
and security as may be reasonably requested by Beneficiary, and shall deliver to
Beneficiary executed copies of all such Leases and security.
8.3Application of Rents. Beneficiary shall be entitled to deduct and retain a
just and reasonable compensation from monies received hereunder for its services
or that of its agents in collecting such monies. Any monies received by
Beneficiary hereunder may be applied when received from time to time in payment
of any taxes, assessments or other liens affecting the Property regardless of
the delinquency, such application to be in such order as Beneficiary may
determine. The acceptance of this Security Instrument by Beneficiary or the
exercise of any rights by it hereunder shall not be, or be construed to be, an
affirmation by it of any Lease nor an assumption of any liability under any
Lease.
8.4Collection of Rents. Upon or at any time after an Event of Default shall have
occurred and be continuing, Beneficiary may declare all sums secured hereby
immediately due and payable, and may, at its option, without notice, and whether
or not the Secured Obligations shall have been declared due and payable, either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver to be appointed by a court, (i) enter upon, take possession of,
manage and operate the Property, or any part thereof (including without
limitation making necessary repairs, alterations and improvements to the
Property); (ii) make, cancel, enforce or modify Leases; (iii) obtain and evict
tenants; (iv) fix or modify Rents; (v) do any acts which Beneficiary deems




--------------------------------------------------------------------------------




reasonably proper to protect the security thereof; and (vi) either with or
without taking possession of the Property, in its own name sue for or otherwise
collect and receive such Rents, including those past due and unpaid. In
connection with the foregoing, Beneficiary shall be entitled and empowered to
employ attorneys, and management, rental and other agents in and about the
Property and to effect the matters which Beneficiary is empowered to do, and in
the event Beneficiary shall itself effect such matters, Beneficiary shall be
entitled to charge and receive reasonable management, rental and other fees
therefor as may be customary in the area in which the Property is located; and
the reasonable fees, charges, costs and expenses of Beneficiary or such persons
shall be additional Secured Obligations. Beneficiary may apply all funds
collected as aforesaid, less costs and expenses of operation and collection,
including reasonable attorneys’ and agents’ fees, charges, costs and expenses,
as aforesaid, upon any Secured Obligations, and in such order as Beneficiary may
determine. The entering upon and taking possession of the Property, the
collection of such Rents and the application thereof as aforesaid shall not cure
or waive any default or waive, modify or affect notice of default under the Note
or this Security Instrument or invalidate any act done pursuant to such notice.
8.5Authority of Beneficiary. Any tenants or occupants of any part of the
Property are hereby authorized to recognize the claims of Beneficiary hereunder
without investigating the reason for any action taken by Beneficiary, or the
validity or the amount of indebtedness owing to Beneficiary, or the existence of
any default in the Note or this Security Instrument, or under or by reason of
this assignment of Rents and Leases, or the application to be made by
Beneficiary of any amounts to be paid to Beneficiary. The sole signature of
Beneficiary shall be sufficient for the exercise of any rights under this
assignment and the sole receipt of Beneficiary for any sums received shall be a
full discharge and release therefor to any such tenant or occupant of the
Property. Checks for all or any part of the rentals collected under this
assignment of Rents and Leases shall be drawn to the exclusive order of
Beneficiary.
8.6Indemnification of Beneficiary. Nothing herein contained shall be deemed to
obligate Beneficiary to perform or discharge any obligation, duty or liability
of any lessor under any Lease of the Property, and Grantor shall and does hereby
indemnify and hold Beneficiary harmless from any and all liability, loss or
damage which Beneficiary may or might incur under any Lease of the Property or
by reason of this assignment; and any and all such liability, loss or damage
incurred by Beneficiary, together with the costs and expenses, including
reasonable attorneys’ fees, incurred by Beneficiary in defense of any claims or
demands therefor (whether successful or not), shall be additional Secured
Obligations, and Grantor shall reimburse Beneficiary therefor on demand.
ARTICLE 9
MISCELLANEOUS PROVISIONS
9.1Time of the Essence. Time is of the essence with respect to all of Grantor’s
obligations under the Loan Documents.
9.2Joint and Several Obligations. If Grantor is more than one person or entity,
then (a) all persons or entities comprising Grantor are jointly and severally
liable for all of the Secured Obligations; (b) all representations, warranties,
and covenants made by Grantor shall be deemed representations, warranties, and
covenants of each of the persons or entities comprising Grantor; (c) any breach,
Default or Event of Default by any persons or entities comprising Grantor
hereunder shall be deemed to be a breach, Default or Event of Default of
Grantor; (d) any reference herein contained to the knowledge or awareness of
Grantor shall mean the knowledge or awareness of any of the persons or entities
comprising Grantor; and (e) any event creating personal liability of any of the
persons or entities comprising Grantor shall create personal liability for all
such persons or entities.
9.3Waiver of Homestead and Other Exemptions. To the extent permitted by law,
Grantor hereby waives all rights to any homestead or other exemption to which
Grantor would otherwise be entitled under any present or future constitutional,
statutory, or other provision of applicable state or federal law. Grantor hereby
waives any right it may have to require Beneficiary to marshal all or any
portion of the security for the Secured Obligations.
9.4Non-Recourse; Exceptions to Non-Recourse. Except as expressly set forth in
the Note, the recourse of Beneficiary with respect to the obligations evidenced
by the Note and the other Loan Documents shall be solely to the Property,
Chattels and Intangible Personalty, and any other collateral given as security
for the Note.
9.5Rights and Remedies Cumulative. Beneficiary’s rights and remedies under each
of the Loan Documents are cumulative of the right and remedies available to
Beneficiary under each of the other Loan Documents and those otherwise available
to Beneficiary at law or in equity. No act of Beneficiary shall be construed as
an election to proceed under any particular provision of any Loan Document to
the exclusion of any other provision in the same or any other Loan Document, or
as an election of remedies to the exclusion of any other remedy which may then
or thereafter be available to Beneficiary.
9.6No Implied Waivers. Beneficiary shall not be deemed to have waived any
provision of any Loan Document unless such waiver is in writing and is signed by
Beneficiary. Without limiting the generality of the preceding sentence, neither
Beneficiary’s acceptance of any payment with knowledge of a Default by Grantor,
nor any failure by Beneficiary to exercise any remedy following a Default by
Grantor shall be deemed a waiver of such Default, and no waiver by Beneficiary
of any particular Default on the part of Grantor shall be deemed a waiver of any
other Default or of any similar Default in the future.




--------------------------------------------------------------------------------




9.7No Third-Party Rights. No person shall be a third-party beneficiary of any
provision of any of the Loan Documents. All provisions of the Loan Documents
favoring Beneficiary are intended solely for the benefit of Beneficiary, and no
third party shall be entitled to assume or expect that Beneficiary will waive or
consent to modification of any such provision in Beneficiary’s sole discretion.
9.8Preservation of Liability and Priority. Without affecting the liability of
Grantor or of any other person (except a person expressly released in writing)
for payment and performance of all of the Secured Obligations, and without
affecting the rights of Beneficiary with respect to any security not expressly
released in writing, and without impairing in any way the priority of this
Security Instrument over the interests of any person acquired or first evidenced
by recording subsequent to the recording hereof, Beneficiary may, either before
or after the maturity of the Note, and without notice or consent: (a) release
any person liable for payment or performance of all or any part of the Secured
Obligations; (b) make any agreement altering the terms of payment or performance
of all or any of the Secured Obligations; (c) exercise or refrain from
exercising, or waive, any right or remedy which Beneficiary may have under any
of the Loan Documents; (d) accept additional security of any kind for any of the
Secured Obligations; or (e) release or otherwise deal with any real or personal
property securing the Secured Obligations. Any person acquiring or recording
evidence of any interest of any nature in the Property, the Chattels, or the
Intangible Personalty shall be deemed, by acquiring such interest or recording
any evidence thereof, to have agreed and consented to any or all such actions by
Beneficiary.
9.9Subrogation of Beneficiary. Beneficiary shall be subrogated to the lien of
any previous encumbrance discharged with funds advanced by Beneficiary under the
Loan Documents, regardless of whether such previous encumbrance has been
released of record.
9.10Notices. Any notice required or permitted to be given by Grantor or
Beneficiary under this Security Instrument shall be in writing and will be
deemed given (a) upon personal delivery, (b) on the first Business Day after
receipted delivery to a courier service which guarantees next-business-day
delivery, or (c) on the third Business Day after mailing, by registered or
certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below.
If to Grantor:
Griffin (Concord) Essential Asset REIT II, LLC
1520 E. Grand Avenue
El Segundo, California 90245
Attention: Mr. Joseph E. Miller


with a copy to:
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, IL 60015
Attention: Mary Higgins, Esq.


If to Beneficiary:
American General Life Insurance Company
The Variable Annuity Life Insurance Company
The United States Life Insurance Company in the City of New York
c/o AIG Investments
777 South Figueroa Street, 16th Floor
Los Angeles, California 90017
Attn: Director-Mortgage Lending and Real Estate


with a copy to:
Greenberg Traurig, LLP
1200 17th Street, 24th Floor
Denver, Colorado 80202
Attn: Peter C. Kelley, Esq.

Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GRANTOR OR BENEFICIARY ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT BENEFICIARY’S OPTION BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GRANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW




--------------------------------------------------------------------------------




OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GRANTOR DOES HEREBY
DESIGNATE AND APPOINT:
C T Corporation System
111 Eighth Avenue
13th Floor
New York, NY 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GRANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GRANTOR, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GRANTOR (I) SHALL GIVE PROMPT
NOTICE TO BENEFICIARY OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR
OR REFUSES TO CONSENT TO SUCH DESIGNATION AS AUTHORIZED AGENT FOR GRANTOR
PURSUANT TO A WRITTEN CONSENT IN FORM AND SUBSTANCE SATISFACTORY TO BENEFICIARY.
9.11Defeasance. Upon payment and performance in full of all of the Secured
Obligations, Beneficiary will execute and deliver to Grantor such documents as
may be required to reconvey this Security Instrument of record.
9.12Illegality. If any provision of this Security Instrument is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Security Instrument, the legality, validity, and enforceability
of the remaining provisions of this Security Instrument shall not be affected
thereby, and in lieu of each such illegal, invalid or unenforceable provision
there shall be added automatically as a part of this Security Instrument a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable. If the rights
and liens created by this Security Instrument shall be invalid or unenforceable
as to any part of the Secured Obligations, then the unsecured portion of the
Secured Obligations shall be completely paid prior to the payment of the
remaining and secured portion of the Secured Obligations, and all payments made
on the Secured Obligations shall be considered to have been paid on and applied
first to the complete payment of the unsecured portion of the Secured
Obligations.
9.13Usury Savings Clause. It is expressly stipulated and agreed to be the intent
of Beneficiary and Grantor at all times to comply with the applicable law
governing the highest lawful interest rate. If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the Loan, or if acceleration of the
maturity of the Note, any prepayment by Grantor, or any other circumstance
whatsoever, results in Grantor having paid any interest in excess of that
permitted by applicable law, then it is the express intent of Grantor and
Beneficiary that all excess amounts theretofore collected by Beneficiary be
credited on the principal balance of the Note (or, at Beneficiary’s option, paid
over to Grantor), and the provisions of the Note and other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder.
The right to accelerate maturity of the Note does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Beneficiary does not intend to collect any unearned interest
in the event of acceleration. All sums paid or agreed to be paid to Beneficiary
for the use, forbearance or detention of the Secured Obligations evidenced
hereby or by the Note shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
Secured Obligations until payment in full so that the rate or amount of interest
on account of such Secured Obligations does not exceed the maximum rate or
amount of interest permitted under applicable law. The term “applicable law” as
used herein shall mean any federal or state law applicable to the Loan.
9.14Obligations Binding Upon Grantor’s Successors. The Trustee may resign or
Trustee be removed by the Beneficiary at any time with or without cause in the
manner provided by law in writing executed by Beneficiary. Beneficiary may at
any time appoint a successor trustee in the manner provided by law. Upon the
making of any such appointment and designation, all of the estate and title of
Trustee in the Property shall vest in the named successor Trustee and which
shall thereupon succeed to, and shall hold, possess and execute, all the rights,
powers, privileges, immunities and duties herein conferred upon Trustee. All
references herein to “Trustee” shall be deemed to refer to Trustee (including
any successor(s) or substitute(s) appointed and designated as




--------------------------------------------------------------------------------




herein provided) from time to time acting hereunder. The Trustee shall not be
liable for any error of judgment or act done by Trustee in good faith, or be
otherwise responsible or accountable under any circumstances whatsoever
(including Trustee’s negligence), except for Trustee’s gross negligence or
willful misconduct. The Trustee shall have the right to rely on any instrument,
document or signature authorizing or supporting any action taken or proposed to
be taken by him hereunder, believed by him in good faith to be genuine. All
moneys received by Trustee shall, until used or applied as herein provided, be
held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
law), and Trustee shall be under no liability for interest on any moneys
received by him hereunder. Grantor hereby ratifies and confirms any and all acts
which the herein named Trustee or his successor or successors, substitute or
substitutes, in this trust, shall do lawfully by virtue hereof. Grantor will
reimburse Trustee for, and save him harmless against, any and all liability and
expenses which may be incurred by him in the performance of his duties. The
foregoing indemnity shall not terminate upon discharge of the Secured
Obligations or foreclosure, or release or other termination, of this Security
Instrument.
9.15Construction. All pronouns and any variations of pronouns herein shall be
deemed to refer to the masculine, feminine, or neuter, singular or plural, as
the identity of the parties may require. Whenever the terms herein are singular,
the same shall be deemed to mean the plural, as the identity of the parties or
the context requires.
9.16Attorneys’ Fees. Any reference in this Security Instrument to attorneys’ or
counsel’s fees paid or incurred by Beneficiary shall be deemed to include
paralegals’ fees and legal assistants’ fees. Moreover, wherever provision is
made herein for payment of attorneys’ or counsel’s fees or expenses incurred by
Beneficiary, such provision shall include but not be limited to, such fees or
expenses incurred in any and all judicial, bankruptcy, reorganization,
administrative, or other proceedings, including appellate proceedings, whether
such fees or expenses arise before proceedings are commenced, during such
proceedings or after entry of a final judgment.
9.17Waiver of Jury Trial. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW, GRANTOR, BY SIGNING THIS SECURITY INSTRUMENT, AND BENEFICIARY, BY ACCEPTING
IT, EACH KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY LAW, ANY RIGHT EITHER MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS SECURITY
INSTRUMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
INSTRUMENT OR ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY
LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BENEFICIARY AND
GRANTOR TO ENTER INTO THE LOAN.
9.18Governing Laws. The substantive, procedural and internal laws of the State
of North Carolina shall govern the validity, construction, enforcement, and
interpretation of this Security Instrument, without regard to the conflicts of
laws principles of such State.
9.19Inconsistency. In the event of any inconsistency between the terms of the
Loan Documents and the terms of that certain Mortgage Loan Application between
Grantor and Beneficiary, as amended, the terms of the Loan Documents shall
govern and control in all respects.
9.20Economic Sanctions, Anti-Money Laundering, Etc.. Grantor represents,
warrants and covenants to Beneficiary that:
(a)None of the Grantor, the Guarantor nor any OFAC Controlling Persons is or
shall become: (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons (an “OFAC Listed Person”) published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”), or (ii) an agent, department, or instrumentality of, or otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, (x) any OFAC Listed Person or (y) any Person, entity, organization,
foreign country or regime that is the target of any sanctions programs
administered and/or enforced by OFAC, or (iii) blocked by or a target of United
States economic sanctions.
(b)Neither the Grantor, the Guarantor nor any OFAC Controlling Person:  (i) has
been found in violation of, charged with, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under the Currency and Foreign Transactions Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. economic sanctions violations, or (ii)
to Grantor’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. economic sanctions violations, or (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. economic sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
(c)None of the Grantor, Guarantor, the OFAC Controlling Persons, nor the
officers and directors of any of them:  (A) is owned or controlled by the
government of Cuba, Iran, Sudan, Burma (Myanmar), North Korea, Syria or the
Crimea region of Russia or Ukraine, (B) is located in Cuba, Iran, Sudan, Burma
(Myanmar), North Korea, Syria or the Crimea




--------------------------------------------------------------------------------




region of Russia or Ukraine, (C) does business in or with Cuba, Iran, Sudan,
North Korea, Burma (Myanmar), Syria the Crimea region of Russia or Ukraine. 
(d)Grantor shall promptly deliver to Beneficiary any certification or other
evidence reasonably requested from time to time by Beneficiary confirming
Grantor’s compliance with this Section.  The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Grantor as of each date that Grantor makes a payment to Beneficiary under the
Note, this Security Instrument and the other Loan Documents or receives any
payment from Beneficiary.  Grantor shall promptly notify Beneficiary in writing
should Grantor become aware of any change in the information set forth in these
representations, warranties and covenants.
For the purposes of the foregoing Section:
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
“OFAC Controlling Person” means any person or entity that controls either the
Grantor or the Guarantor, and all holders of 25% or more of the partnership,
voting stock, membership or other ownership interest of the Grantor or Guarantor
(as applicable), and/or any of the foregoing Controlling Persons.
“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Grantor, Guarantor or Controlling Person (as
applicable) conducts all or any part of its business, or which asserts
jurisdiction over any properties of any of the foregoing, or (b) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.
9.21Co-Lending.
(a)Notwithstanding that the Loan is evidenced by the AGL Note, VALIC Note and
the USL Note separately, Beneficiary agrees that the Holder (as defined in the
Notes) of each of the Notes shall pursue the same remedies simultaneously under
the Notes and under the other Loan Documents as if the Loan were evidenced by
only one promissory note.
(b)Grantor and Guarantor shall be entitled to rely, shall be obligated to rely,
and shall be fully protected in relying upon any written resolution, notice,
consent, approval, waiver, certificate, affidavit, letter, telegram, facsimile,
telex, e-mail, statement or other document (each a “Communication”) believed by
it to be genuine and correct and solely to the extent that such Communication is
signed, sent or made by all of AGL, VALIC and USL in connection with the Loan.
Any Communication not signed or sent by or on behalf of all of AGL, VALIC and
USL shall not be valid.
ARTICLE 10
SPECIAL PROVISIONS FOR THE STATE OF NORTH CAROLINA
10.1Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 10 and the other terms and conditions of
this Security Instrument, the terms and conditions of this Article 10 shall
control and be binding.
10.2Future Advances. This Security Instrument is given to secure not only the
existing Secured Obligations, but also future advances made within thirty (30)
years of the date of this Security Instrument to the same extent as if such
future advances are made on the date of the execution of this Security
Instrument. The principal amount (including future advances) that may be so
secured may decrease or increase from time to time, but the total amount so
secured at any one time shall not exceed the maximum principal amount of
$150,000,000.00 plus all interest, costs, reimbursements, fees and expenses due
under this Security Instrument and secured hereby. Grantor shall not execute any
document that impairs or otherwise impacts the priority of any future advances
secured by this Security Instrument. The amount of present obligations secured
hereby is $126,970,000.00. Beneficiary’s reservation of the right to make future
advances hereunder is not an indication that Beneficiary intends to make such
future advances. No future advance secured by this Security Instrument need be
evidenced by a written instrument or notation. All future advances made pursuant
to this Security Instrument shall be considered to be made pursuant to the
requirements of North Carolina General Statutes (“N.C.G.S.”) §45-67, et seq., or
any amendments thereto or replacements thereof.
10.3Power of Sale. Upon the occurrence of an Event of Default, Beneficiary may
notify Trustee to exercise the power of sale hereunder and upon such
notification it shall be lawful for and the duty of Trustee, and Trustee is
hereby authorized and empowered, to expose to sale and to sell the Property or
any part thereof at public sale to the highest bidder for cash, in compliance
with applicable requirements of North Carolina law governing the exercise of
powers of sale contained in deeds of trust, and upon such sale, Trustee shall
collect the purchase proceeds and convey title to the portion of the Property so
sold to the purchaser in fee simple. In the event of a sale of the Property or
any part thereof, the proceeds of sale shall be applied in the following order
of priority: (i) to the payment of all costs and expenses for and in connection
with such sale, including a commission for Trustee’s services as hereinafter
provided and reasonable attorney’s fees incurred by Trustee for legal services
actually performed; (ii) to




--------------------------------------------------------------------------------




the reimbursement of Beneficiary for all sums expended or incurred by
Beneficiary under the terms of this Security Instrument or to establish,
preserve or enforce this Security Instrument or to collect the Note (including,
without limitation, reasonable attorneys’ fees); (iii) to the payment of the
Note and interest thereon and all other indebtedness hereby secured; and (iv)
the balance, if any, shall be paid to the parties lawfully entitled thereto. In
the event of a sale hereunder, Beneficiary shall have the right to bid at such
sale and shall have the right to credit all or any portion of the indebtedness
secured hereby against the purchase price. Trustee shall have the right to
designate the place of sale in compliance with applicable law and the sale shall
be held at the place designated by the notice of sale. Trustee may require the
successful bidder at any sale to deposit immediately with Trustee cash or
certified check or cashier’s check in an amount up to five percent (5%) of the
bid provided notice of such deposit requirement is published as required by law.
The bid may be rejected if the deposit is not immediately made. Such deposit
shall be refunded in case of a resale because of an upset bid or if Trustee is
unable to convey the portion of the Property so sold to the bidder because the
power of sale has been terminated in accordance with applicable law. If the
purchaser fails to comply with its bid, the deposit may, at the option of
Trustee, be retained and applied to the expenses of the sale and any resales and
to any damages and expenses incurred by reason of such default (including the
amount that such bid exceeds the final sales price), or may be deposited with
the Clerk of Superior Court. In all other cases, the deposit shall be applied to
the purchase price. Pursuant to Section 25-9-604 of the N.C.G.S. (or any
amendment thereto or replacement thereof), Trustee is expressly authorized and
empowered to expose to sale and sell, together with the real estate, any portion
of the Property which constitutes personal property. If personal property is
sold hereunder, it need not be at the place of sale. The Property may be sold in
such parcels or lots without regard to principles of marshaling and may be sold
at one sale or in multiple sales, all as determined by Trustee. A previous
exercise of the power of sale hereunder by Trustee shall not be deemed to
extinguish the power of sale, which power of sale shall continue in full force
and effect until all the Property shall have been finally sold and properly
conveyed to the purchasers at the sale. Trustee shall be entitled to a
reasonable commission for both a completed or uncompleted foreclosure based upon
the usual and customary hourly rates of Trustee and Trustee’s paralegals for
time actually spent on the matter which shall be in addition to any
out-of-pocket costs and expenses of Trustee referred to above.
10.4Acceptance of Cures for Events of Default. Notwithstanding anything to the
contrary contained in this Security Instrument or the other Loan Documents,
Beneficiary shall in no event or under any circumstance be obligated or required
to accept a cure by Grantor or by any other person of an Event of Default unless
Beneficiary agrees to do so in the exercise of its sole and absolute discretion,
it being agreed that once an Event of Default has occurred, Beneficiary shall be
absolutely and unconditionally entitled to pursue all rights and remedies
available to it under the Loan Documents or otherwise at law or in equity.
10.5Substitution of Trustee. Beneficiary shall at any time have the irrevocable
right to remove the Trustee herein named without notice or cause and to appoint
its successor (“Successor Trustee”) by an instrument in writing, duly
acknowledged and recorded. A Substitute Trustee shall be vested with title to
the Property and with all rights, powers, and duties of the original Trustee
herein and all provisions hereof pertaining to the Trustee shall similarly
affect any Substitute Trustee.
10.6Maximum Interest. The provisions of this Security Instrument and of all
agreements between Grantor and Beneficiary, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand or acceleration of
the maturity of the Note or otherwise, shall the amount paid, or agreed to be
paid, to Beneficiary for the use, forbearance or retention of the money loaned
under the Note (“Interest”) exceed the maximum amount permissible under
applicable law. If, from any circumstance whatsoever, performance or fulfillment
of any provision hereof or of any agreement between Grantor and Beneficiary
shall, at the time performance or fulfillment of such provision shall be due,
exceed the limit for Interest prescribed by law or otherwise transcend the limit
of validity prescribed by applicable law, then, ipso facto, the obligation to be
performed or fulfilled shall be reduced to such limit, and if, from any
circumstance whatsoever, Beneficiary shall ever receive anything of value deemed
Interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive Interest shall be applied to the reduction of the
principal balance owing under the Note in the inverse order of its maturity
(whether or not then due) or, at the option of Beneficiary, be paid over to
Grantor, and not to the payment of Interest. All Interest (including any amounts
or payments deemed to be Interest) paid or agreed to be paid to Beneficiary
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal balance of the Note so that the Interest thereon for such full period
will not exceed the maximum amount permitted by applicable law. This Section
will control all agreements between Grantor and Beneficiary.
10.7After-Acquired Property. All property acquired by Grantor after the date of
this Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby shall immediately
upon the acquisition thereof by Grantor and without further mortgage, conveyance
or assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Grantor shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further mortgages,
security agreements, financing statements, assignments and assurances as
Beneficiary shall reasonably require for accomplishing the purposes of this
Security Instrument.
10.8Indemnity; Expenses. Grantor will pay or reimburse Trustee and Beneficiary
for all reasonable attorneys’ fees, costs and expenses incurred by either of
them in any suit, action, legal proceeding or dispute of any kind in which
either of them is made




--------------------------------------------------------------------------------




a party or appears as party plaintiff or defendant, affecting the Secured
Obligations, this Security Instrument or the interest created herein, or the
Property, or any appeal thereof, including, but not limited to, activities
related to enforcement of the remedies of Beneficiary, activities related to
protection of Beneficiary’s collateral, any foreclosure action or exercise of
the power of sale, any condemnation action involving the Property or any action
to protect the security hereof, any bankruptcy or other insolvency proceeding
commenced by or against Grantor, and any such amounts paid or incurred by
Trustee or Beneficiary shall be added to the Secured Obligations and shall be
secured by this Security Instrument. The agreements of this subsection shall
expressly survive in perpetuity satisfaction of this Security Instrument and
repayment of the Secured Obligations, any release, reconveyance, discharge of
foreclosure of this Security Instrument, conveyance by deed in lieu of
foreclosure, sale, and any subsequent transfer by Trustee’s conveyance of the
Property.
10.9Release of and Resort to Collateral. Beneficiary may release, regardless of
consideration and without the necessity for any notice to or a consent by the
holder of any subordinate lien on the Property, any part of the Property
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the lien or security interests created in or evidenced by the Loan
Documents or their stature as a first and prior lien and security interest in
and to the Property. For payment of the Secured Obligations, Beneficiary may
resort to any other security in such order and manner as Beneficiary may elect.
10.10Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Grantor hereby irrevocably and unconditionally waives
and releases (i) all benefit that might accrue to Grantor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Property from attachment, levy or sale on execution or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment, (ii) all notices of any Event of
Default or of Trustee’s election to exercise or his actual exercise of any
right, remedy or recourse provided for under the Loan Documents, except as
specifically required by the terms of this Security Instrument or the other Loan
Documents, and (iii) any right to a marshalling of assets or a sale in inverse
order of alienation.
10.11Discontinuance of Proceedings. If Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Beneficiary
shall have the unqualified right to do so and, in such an event, Grantor and
Beneficiary shall be restored to their former positions with respect to the
Secured Obligations, the Loan Documents, the Property and otherwise, and the
rights, remedies, recourses and powers of Beneficiary shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.
10.12No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Security Instrument nor any other remedies afforded to Beneficiary
under the Loan Documents, at law or in equity, shall cause Beneficiary or
Trustee to be deemed or construed to be a mortgagee in possession of the
Property, to obligate Beneficiary or Trustee to lease the Property or attempt to
do so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.
10.13Reasonable Attorneys’ Fees. Notwithstanding anything herein or in any other
Loan Document, whenever the term “reasonable attorneys’ fees” is used herein or
in any other Loan Document it shall mean reasonable attorney fees actually
incurred (based on the actual number of hours worked by outside legal counsel
and paralegals multiplied by the usual and customary hourly rate then in effect)
and actual out-of-pocket legal expenses, notwithstanding any statutory
presumption set forth in N.C.G.S. §6.21.2 or otherwise to the contrary.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






[SIGNATURE PAGE TO DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING, FINANCING
STATEMENT AND ASSIGNMENT OF LEASES AND RENTS (NORTH CAROLINA)]
IN WITNESS WHEREOF, Grantor has executed and delivered this Security Instrument
as of the date first mentioned above.
 
GRANTOR:


GRIFFIN (CONCORD) ESSENTIAL ASSET REIT II, LLC,
a Delaware limited liability company
 
 
 
 
 
By:
Griffin (Concord) Member Essential Asset REIT II, LLC,
a Delaware limited liability company, its Sole Member
 
 
 
 
By:
Griffin Capital Essential Asset Operating Partnership II, L.P.,
a Delaware limited partnership, its Sole Member
 
 
 
 
 
 
By:
Griffin Capital Essential Asset REIT II, Inc.,
a Maryland corporation, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Joseph E. Miller
 
 
 
Name:
Joseph E. Miller
 
 
 
Title:
Chief Financial Officer















